Ex-10.33

401(k) SAVINGS PLAN OF
QUEST DIAGNOSTICS INCORPORATED

(Second Amendment and Restatement,
Effective as of January 1, 2010)

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

3

 

 

 

 

 

 

ARTICLE II

 

ELIGIBILITY AND PARTICIPATION

 

23

 

 

 

 

 

 

2.1

 

Eligibility

 

23

 

2.2

 

Participation

 

23

 

2.3

 

Beneficiary Designation

 

24

 

 

 

 

 

 

ARTICLE III

 

CONTRIBUTIONS

 

26

 

 

 

 

 

 

3.1

 

Employee Pre-Tax Contributions

 

26

 

3.2

 

Employer Matching Contributions

 

31

 

3.3

 

Discretionary Contributions

 

32

 

3.4

 

Rollover Contributions

 

32

 

3.5

 

Maximum Deductible Contribution

 

34

 

3.6

 

Actual Deferral Percentage Test Safe Harbor

 

34

 

3.7

 

Payment of Contributions to Trustee

 

35

 

3.8

 

Employee After-Tax Contributions

 

36

 

3.9

 

Actual Contribution Percentage Test Safe Harbor

 

36

 

3.10

 

USERRA

 

36

 

3.11

 

Corrective Contributions

 

39

 

 

 

 

 

 

ARTICLE IV

 

ALLOCATIONS TO ACCOUNTS

 

41

 

 

 

 

 

 

4.1

 

Accounts

 

41

 

4.2

 

Valuation of Accounts

 

41

 

4.3

 

Notification of Account Balance

 

41

 

4.4

 

Allocation of Employee Pre-Tax Contributions

 

42

 

4.5

 

Allocation of Employer Matching Contributions

 

42

 

4.6

 

Allocation of Discretionary Contributions and Forfeitures

 

42

 

4.7

 

Maximum Additions

 

43

 

4.8

 

Plan Aggregation and Disaggregation under Code Section 415.

 

47

 

 

 

 

 

 

ARTICLE V

 

DISTRIBUTIONS

 

50

 

 

 

 

 

 

 

5.1

 

Normal Retirement

 

50

 

5.2

 

Disability

 

50

 

5.3

 

Death Before Retirement or Severance from Employment

 

50

 

5.4

 

Death After Retirement or Severance from Employment

 

51

 

5.5

 

Severance from Employment

 

52

 

5.6

 

Method of Payment

 

56

 

5.7

 

Cash-Outs; Consent

 

58

 

5.8

 

Payment of Benefits

 

59

 

5.9

 

Direct Rollovers

 

67

-i-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

5.10

 

Payment to Alternate Payee under QDRO

 

70

 

5.11

 

Distribution upon Severance from Employment

 

71

 

5.12

 

Voluntary Direct Transfers

 

71

 

5.13

 

Restrictions on Certain Distributions

 

72

 

 

 

 

 

 

ARTICLE VI

 

LOANS AND WITHDRAWALS

 

74

 

 

 

 

 

 

6.1

 

Loans to Participants

 

74

 

6.2

 

Hardship Withdrawals

 

77

 

6.3

 

Non-Hardship Withdrawals

 

80

 

6.4

 

Withdrawal of Dividends

 

80

 

6.5

 

Certain Dividends

 

82

 

6.6

 

Qualified Reservist Distribution

 

83

 

 

 

 

 

 

ARTICLE VII

 

TRUST FUND

 

84

 

 

 

 

 

 

7.1

 

Contributions

 

84

 

7.2

 

Trustee

 

84

 

7.3

 

Investment Options

 

85

 

7.4

 

Investment Direction by Participants

 

86

 

7.5

 

Quest Diagnostics Incorporated Stock Fund

 

87

 

7.6

 

Expenses of Plan and Trust

 

88

 

 

 

 

 

 

ARTICLE VIII

 

PLAN ADMINISTRATION

 

89

 

 

 

 

 

 

8.1

 

General

 

89

 

8.2

 

Quest Diagnostics

 

89

 

8.3

 

Benefits Administration Committee; Delegation

 

90

 

8.4

 

Organization and Operation of the Committee

 

92

 

8.5

 

Employers: Indemnification and Information

 

94

 

8.6

 

Claims for Benefits — Initial Review

 

95

 

8.7

 

Denial of Benefits — Appeal Procedure

 

96

 

8.8

 

Other Provisions relating to Claims for Benefits

 

97

 

8.9

 

Records

 

97

 

 

 

 

 

 

ARTICLE IX

 

AMENDMENT AND TERMINATION OF THE PLAN; MERGERS AND TRANSFERS

 

99

 

 

 

 

 

 

9.1

 

Amendment of the Plan

 

99

 

9.2

 

Termination of the Plan

 

100

 

9.3

 

Merged Plans; Transferred Funds

 

101

 

 

 

 

 

 

ARTICLE X

 

PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN

 

103

 

 

 

 

 

 

10.1

 

Participation in the Plan by an Affiliate

 

103

 

10.2

 

Participation in the Plan by other Organizations

 

105

 

10.3

 

Service and Termination of Service

 

106

-ii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

ARTICLE XI

 

TOP HEAVY PROVISIONS

 

107

 

 

 

 

 

 

11.1

 

Determination of Top Heavy Status

 

107

 

11.2

 

Minimum Allocations

 

108

 

11.3

 

Impact on Minimum Benefits where Employer Maintains Both Defined Benefit and
Defined Contribution Plans

 

108

 

11.4

 

Impact on Vesting

 

109

 

11.5

 

Requirements Not Applicable

 

109

 

11.6

 

Top-Heavy Definitions

 

110

 

 

 

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

112

 

 

 

 

 

 

12.1

 

Governing Law

 

112

 

12.2

 

Construction

 

112

 

12.3

 

Participant’s Rights; Acquittance

 

112

 

12.4

 

Spendthrift Clause

 

113

 

12.5

 

Mistake of Fact

 

113

 

12.6

 

Recovery of Overpayment

 

114

 

12.7

 

Plan Corrections

 

114

 

12.8

 

Consent to Plan Terms

 

115

 

12.9

 

Facility of Payment; Uncashed Checks; Recipients Who Cannot Be Located.

 

115

 

12.10

 

Income Tax Withholding

 

116

 

12.11

 

Counterparts

 

116

 

12.12

 

Writings and Electronic Communications

 

116

 

 

 

 

 

 

ARTICLE XIII

 

ADOPTION OF THE PLAN

 

118

 

 

 

 

 

APPENDIX A

 

PARTICIPATING EMPLOYERS

 

1

 

 

 

 

 

APPENDIX B

 

MERGED PLANS: SPECIAL RULES AND PROTECTED BENEFITS

 

1

 

 

 

 

 

APPENDIX C

 

TRANSFERRED SUB-ACCOUNTS

 

1

 

 

 

 

 

APPENDIX D

 

SPECIAL DISTRIBUTION PROVISIONS

 

1

 

 

 

 

 

APPENDIX E

 

AMERISAVE RULES AND DEFINITIONS

 

1

-iii-

--------------------------------------------------------------------------------



INTRODUCTION

          AmeriPath, Inc. established the AmeriSave 401(k) Plan (the “Prior
Plan”), effective as of January 1, 1994, for the benefit of employees eligible
to participate therein. The predecessor to the Prior Plan was a tax-qualified
money purchase pension plan. The Prior Plan was amended and restated from time
to time thereafter to reflect certain regulatory provisions and design-based
modifications. Pursuant to a merger transaction effective as of May 31, 2007,
AmeriPath, Inc. became part of the Quest Diagnostics Incorporated controlled
group and continued to maintain the Prior Plan.

          Effective as of January 1, 2009, (i) the Prior Plan was amended and
restated in its entirety and renamed the 401(k) Savings Plan of Quest
Diagnostics Incorporated (the “Plan”); and (ii) Quest Diagnostics Incorporated
became the sponsor of the Plan. Further, also effective January 1, 2009, the
Plan’s calculation of “Eligibility Service” and “Vesting Service” was changed
from an hours of service counting methodology to an elapsed time methodology. In
connection with this change of methodology, effective January 1, 2009 Years of
Vesting Service are determined as provided herein. Accordingly, notwithstanding
any other provision of the Plan to the contrary, a Participant’s vested interest
in his Account under the Plan on and after January 1, 2009 will be not less than
his vested interest in that Account on December 31, 2008.

          The Plan, as thereby amended and restated, (i) is hereby further
amended and restated generally effective as of January 1, 2010, except as
otherwise specified herein or as required by law, in order to make certain
technical or clarifying amendments deemed necessary or appropriate to facilitate
the administration, management or interpretation of the Plan and to conform the
Plan thereto, or to qualify and maintain the Plan as a plan meeting the
requirements of the Internal Revenue Code of 1986 and other applicable law; and
(ii) continues to be

- 1 -

--------------------------------------------------------------------------------



maintained for the benefit of Eligible Employees of AmeriPath, Inc. and of the
other Employers participating in the Plan.

          It is intended that the Plan continue to be tax-qualified under Code
Sections 401(a) and 401(k) as a profit sharing plan under Code Section
401(a)(27) that includes an employee stock ownership plan under Code Sections
409 and 4975(e)(7) and a cash or deferred arrangement under Code Section 401(k).
It also is intended that the Plan be an eligible individual account plan under
ERISA Section 407(d)(3) and meet the requirements of ERISA Section 404(c), and
that it be construed, maintained and administered as an “ERISA Section 404c
plan” within the meaning of Department of Labor Regulation
Section 2550.404(c) –1(b)(1).

          No provision of this Plan shall be construed to eliminate or reduce
any early retirement benefit or subsidy that continues after retirement or
optional form of benefit that existed under the Plan before this amendment and
restatement, except to the extent permitted under Regulations §§1.401(a)-4 and
1.411(d)-4. Any provision of the Plan that restricted or limited withdrawals,
loans or other distributions, or otherwise required separate accounting with
respect to any portion of a Participant’s Account immediately prior to January
1, 2010, and the elimination of which would adversely affect the qualification
of the Plan under Code Sections 401(a) and 401(k), shall continue in effect with
respect to such portion of the Participant’s Account as if fully set forth in
this Plan.

          Except as expressly provided herein, the provisions of the Plan as in
effect immediately prior to January 1, 2010 remain in effect for those
Participants who do not complete an Hour of Service after December 31, 2009 (and
their Beneficiaries). The benefits and rights of a Participant who severs from
employment (or his Beneficiary) will be determined in accordance with the terms
of the Plan as in effect as of the date of such termination.

- 2 -

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS

          As used herein, unless otherwise required by the context, the
following words and phrases shall have the meanings indicated:

          Account – The aggregate, as applicable, of: (1) a Participant’s
Employee Regular Pre-Tax Sub-Account, Employee Pre-Tax Catch-Up Sub-Account,
Employer Matching Sub-Account, Merged Plan Sub-Account, Merged Prior Plan
Sub-Account, Money Purchase Pension Plan Sub-Account, Prior Plan Employer
Matching Sub-Account, Prior Plan Rollover Sub-Account, Qualified Nonelective
Contribution Sub-Account, Rollover Sub-Account, Vested Quest Diagnostics Common
Stock Dividend Sub-Account, Vested Money Purchase Pension Plan Dividend
Sub-Account; (2) such other recordkeeping sub-accounts as the Participant may
have pursuant to Appendix B or Appendix C; and (3) such other recordkeeping
sub-accounts as may be authorized by the Plan Administrator for a Participant
individually or for Participants generally.

          Active Participant – For purposes of the allocation of a Discretionary
Contribution made with respect to a Plan Year, a Participant is an Active
Participant if he: (1) is an active Employee as of the last day of such Plan
Year; (2) is on authorized leave of absence as of the last day of such Plan
Year; (3) has severed from employment due to a reduction-in-force, as determined
by the Plan Administrator, during such Plan Year; or (4) has died during such
Plan Year.

          Affiliate – A corporation or unincorporated trade or business while it
is: (a) a member of a controlled group of corporations (as defined in Code
Section 414(b)) of which an Employer is a member; (b) a trade or business under
common control (as defined in Code Section 414(c)) of an Employer; (c) a member
of an affiliated service group (as defined in Code Section 414(m)) which
includes an Employer; or (d) required to be aggregated with an Employer pursuant
to

- 3 -

--------------------------------------------------------------------------------



Code Section 414(o); provided that no such corporation or unincorporated trade
or business shall be considered an Affiliate at any time prior or subsequent to
the time during which it meets the above definition and, provided further, that
the status of being employed by an Affiliate shall pertain to an individual only
during the time when his employer is an Affiliate and not to any time prior or
subsequent to its Affiliate status.

          Appeals Committee – The Appeals Committee, as provided for in Section
8.3.

          Appropriate Request – A request by a Participant in the form and
manner provided by the Plan Administrator or by the Plan’s recordkeeper that is
appropriate for the intended purpose. If the Plan Administrator and the Plan’s
recordkeeper so agree, an Appropriate Request may be executed over the telephone
or Internet. To constitute an Appropriate Request, such request must be
completed correctly and, if required to be in writing, duly executed and
delivered to the Plan Administrator or the Plan’s recordkeeper, as the case may
be.

          Beneficiary – Any person designated by a Participant under Section 2.3
to receive such benefits as may become payable hereunder after the death of such
Participant.

          Board – The Board of Directors of Quest Diagnostics or a committee of
such board, authorized by, and acting on behalf of, such board.

          Catch-Up Pre-Tax Contributions – Contributions made to the Plan by the
Employer under Section 3.1(b) pursuant to a salary reduction agreement entered
into between the Employer and the Participant.

          Code – The Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific provision of the Code shall include such
provision, any valid Regulation promulgated thereunder and any comparable
provision of future law that amends, supplements or supersedes such provision.

- 4 -

--------------------------------------------------------------------------------



          Committee – The Benefits Administration Committee, as provided for in
Section 8.3, or a duly-authorized representative of the Benefits Administration
Committee. References to the Committee include any person to whom the Committee
has delegated proper authority.

          Contributions – Payments as provided herein by the Employer to the
Trustee for the purpose of providing the benefits under this Plan.

          Corporation – AmeriPath, Inc. or any successor thereto.

          Deferral Compensation – An Employee’s wages as defined in Code Section
3401(a) and all other payments of compensation to an Employee by an Employer (in
the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code Sections
6041(d), 6051(a)(3) and 6052, excluding reimbursements or other expense
allowances, cash and non-cash fringe benefits (e.g., employee discounts), moving
expenses, deferred compensation and welfare benefits, but including Employee
Pre-Tax Contributions to this Plan, pre-tax employee contributions to a Code
Section 125 plan and pre-tax employee contributions to purchase qualified
transportation fringe benefits pursuant to Code Section 132(f)(4).

          For these purposes:

          (a) Amounts under Code Section 125 include any amounts not available
to an Employee in cash in lieu of group health coverage because the Employee is
unable to certify that he has other health coverage.

          (b) An amount will be treated as an amount under Code Section 125 only
if the Employer does not request or collect information regarding the Employee’s
other health coverage as part of the enrollment process for the health plan.

- 5 -

--------------------------------------------------------------------------------



          Notwithstanding the preceding paragraphs, (1) Deferral Compensation
shall include amounts (e.g., bonuses, commissions or unused vacation) paid by
the Employer following the Employee’s severance from employment with the
Employer, but only if such amounts are paid no later than 30 days after the
Employee’s severance from employment; (2) except as specifically provided in (1)
above, Deferral Compensation shall not include severance pay or other form of
post-termination compensation; and (3) Deferral Compensation shall not include
compensation generated from any of the following: the disqualifying disposition
of a statutory stock option; the disposition of shares of stock under an
employee stock purchase pension plan if the option price was below the fair
market value of the stock at the time the option was granted; the value of a
nonstatutory stock option at the time of grant or exercise; the vesting of
restricted stock; or the payment of dividends on restricted stock.

          Deferral Compensation in excess of $200,000 (or such other amount as
may be applicable under Code Section 401(a)(17)(B)) for any Plan Year shall not
be taken into account, provided that the dollar increase, if any, in effect on
January 1 of any calendar year is effective for Plan Years beginning in such
calendar year.

          Notwithstanding anything in the Plan to the contrary, the limit
imposed by Code Section 401(a)(17)(B) on Deferral Compensation incorporated
under the paragraph immediately above is not applicable for the purpose of
determining the amount of Deferral Compensation from which Employee Pre-Tax
Contributions can be made during the portion of the Plan Year in which the
individual was a Participant.

          Discretionary Contributions – Contributions made by an Employer under
Section 3.3.

          Effective Date – January 1, 2010, except that: (i) to the extent
certain changes are required to be effective prior to such date, they shall be
effective as provided herein or as

- 6 -

--------------------------------------------------------------------------------



required by law; and (ii) with respect to an Employer that began participating
in the Plan after January 1, 2010, the date on which such Employer began its
participation in the Plan.

          Eligibility Service

          (a) As of any date, the aggregate of an Employee’s periods of
eligibility service (as defined in the next sentence), including any eligibility
service credited under subsection (b). For purposes of this subsection (a), a
period of eligibility service is each period of time required to be recognized
under this Plan commencing on the Employee’s Employment Commencement Date, or
any subsequent Reemployment Commencement Date, and ending on a Severance from
Service Date.

 

 

 

(c) Eligibility service also shall include the following:

 

 

 

          (1) Periods of employment with an Affiliate (while such organization
is an Affiliate) which would have constituted eligibility service under the Plan
had the Participant been employed by an Employer;

 

 

 

          (2) Periods of employment with an Employer other than as an Employee,
including employment as a leased employee within the meaning of Code Section
414(n), which would have constituted eligibility service under the Plan had the
Participant been employed as an Employee; provided that employment as a leased
employee within the meaning of Code Section 414(n) shall not be taken into
account if more than five (5) calendar days elapses between the last day of
employment as a leased employee and the Employment Commencement Date;

 

 

 

          (3) If Quest Diagnostics so permits pursuant to Section 9.1, periods
of employment with an Employer prior to the Employer’s Effective Date which
would have constituted eligibility service under the Plan had the service been
rendered after the

- 7 -

--------------------------------------------------------------------------------




 

 

 

Employer’s Effective Date, under rules promulgated by the Plan Administrator
applied in a uniform and nondiscriminatory manner, and to the extent permitted
by applicable law;

 

 

 

          (4) With respect to any individual employed by an Employer that is a
joint venture, periods of contiguous employment with the joint venture partner
of the Corporation (or an Affiliate thereof) prior to the establishment of the
joint venture which would have constituted eligibility service under the Plan
had the service been rendered after the establishment of the joint venture,
under rules promulgated by the Plan Administrator applied in a uniform and
nondiscriminatory manner, and to the extent permitted by applicable law;

 

 

 

          (5) With respect to an Employee who directly transferred employment to
the Employer from a joint venture with the Corporation (or an Affiliate thereof)
that is not an Employer: (A) periods of contiguous employment with the joint
venture which would have constituted eligibility service under the Plan had the
joint venture been an Employer, and (B) periods of contiguous employment with
the joint venture partner of the Corporation (or Affiliate) prior to the
establishment of the joint venture which would have constituted eligibility
service under the Plan had the partner been an Employer, both periods of
employment credited under rules promulgated by the Plan Administrator applied in
a uniform and nondiscriminatory manner, and to the extent permitted by
applicable law;

 

 

 

          (6) Periods of Qualified Military Service required under Code Section
414(u); and

- 8 -

--------------------------------------------------------------------------------




 

 

 

          (7) Periods of employment with an entity that adopts this Plan and
that is not an Affiliate of Quest Diagnostics, but solely with respect to
periods after the date of such adoption and only while the Plan is maintained by
such entity.

          (d) In no event shall Eligibility Service be credited under more than
one paragraph of subsection (b).

          Eligible Employee – An Employee eligible for participation under
Section 2.1.

          Employee – Any common-law employee of the Corporation or of any other
Employer. Notwithstanding the preceding, the following shall not be considered
an Employee for purposes of this Plan:

 

 

 

          (1) an individual who is classified as an “independent contractor” or
“consultant” by an Employer, regardless of such individual’s reclassification
for any reason by the Internal Revenue Service, other governmental agency or any
other entity;

 

 

 

          (2) an individual who is covered by a collective bargaining agreement
where such agreement provides for a different retirement plan, or where no
provision is made for any retirement plan, after good faith bargaining between
the Employer and employee representatives;

 

 

 

          (3) an individual who is excluded from participation hereunder by the
terms of his Employer’s adoption of this Plan;

 

 

 

          (4) an individual who is classified as a leased employee of an
Employer within the meaning of Code Section 414(n) (other than a leased employee
of a joint venture Employer who is leased from another Employer), regardless of
such individual’s reclassification for any reason by the Internal Revenue
Service, other governmental agency or any other entity;

- 9 -

--------------------------------------------------------------------------------




 

 

 

          (5) an employee who is a nonresident alien and who receives no earned
income (within the meaning of Code Section 911(d)(2)) from the Employer which
constitutes income from sources within the United States (within the meaning of
Code Section 861(a)(3));

 

 

 

          (6) an individual who receives compensation solely for service as a
member of the Board; or

 

 

 

          (7) an individual employed only in Puerto Rico.

          Employee Pre-Tax Catch-Up Sub-Account – The portion of a Participant’s
Account attributable to Catch-Up Pre-Tax Contributions allocated to such
Participant under Section 4.4 and invested, at the direction of the Participant,
in one or more of the Investment Options as well as any earnings or losses on
such contributions. The Employee Pre-Tax Catch-Up Sub-Account of a Participant
who was a participant in a Merged Plan that contained a qualified cash or
deferred arrangement also shall hold any amount transferred to this Plan from
such Merged Plan representing the balance of such Participant’s pre-tax catch-up
account under such Merged Plan and any earnings or losses thereon.

          Employee Pre-Tax Contributions – Regular Pre-Tax Contributions and
Catch-Up Pre-Tax Contributions made to the Plan by the Employer under Section
3.1 pursuant to salary reduction agreements entered into between the Employer
and the Participant.

          Employee Regular Pre-Tax Sub-Account – The portion of a Participant’s
Account attributable to Regular Pre-Tax Contributions allocated to such
Participant under Section 4.4 and invested, at the direction of the Participant,
in one or more of the Investment Options as well as any earnings or losses on
such contributions. The Employee Regular Pre-Tax Sub-Account of a Participant
who was a participant in a Merged Plan that contained a qualified cash or
deferred

- 10 -

--------------------------------------------------------------------------------



arrangement also shall hold any amount transferred to this Plan from such Merged
Plan representing the balance of such Participant’s pre-tax account under such
Merged Plan and any earnings or losses thereon.

          Employer – Collectively or individually as the context may indicate,
the Corporation and any other entity (or successor thereto) that: (1) has been
authorized to adopt the Plan pursuant to Section 9.1; (2) by action of its own
board of directors (or duly authorized officer) as specified in Section 10.1 has
adopted the Plan; and (3) has not terminated its participation in the Plan. The
Employers are listed in Appendix A, as updated from time to time.

          Employer Matching Contributions – Contributions made to the Plan by
the Employer under Section 3.2.

          Employer Matching Sub-Account – The portion of a Participant’s Account
attributable to Employer Matching Contributions allocated to such Participant
under Section 4.5 and invested, at the direction of the Participant, in one or
more of the Investment Options as well as any earnings or losses on such
contributions.

          Employer Prior Plan Matching Sub-Account – The portion of a
Participant’s Account attributable to Employer Matching Contributions allocated
to such Participant under the Prior Plan and invested, at the direction of the
Participant, in one or more of the Investment Options as well as any earnings or
losses on such contributions.

          Employment Commencement Date – The latest of:

          (a) the date when an Employee first performs an Hour of Service for an
Employer;

          (e) in the case of a reemployed Employee (and subject to Section 2.2),
his Reemployment Commencement Date;

          (f) an adjusted date in the case of an Employee being credited with
prior service; or

- 11 -

--------------------------------------------------------------------------------



          (g) the Effective Date with respect to the Employer of the Employee.

          ERISA – The Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid Regulation promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.

          Highly Compensated Employee – For any Plan Year, any active or former
Employee who is a “highly compensated active Employee” or a “highly compensated
former Employee” as determined below:

 

 

 

 

(a) A “highly compensated active Employee” is an Employee who:


 

 

 

 

          (1) was a 5% owner (within the meaning of Code Section 416(i)) of an
Employer or an Affiliate at any time during the current or preceding Plan Year;
or

 

 

 

 

          (2) received Section 415 Compensation from an Employer or an Affiliate
in excess of $80,000 (as adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996) for the preceding Plan Year and was a member of the
top-paid 20% of Employees ranked on the basis of Section 415 Compensation for
the preceding Plan Year.


 

 

 

          (h) A “highly compensated former Employee” is any Employee who
separated from service (or was deemed to have separated from service) prior to
the current Plan Year, performs no service for an Employer or an Affiliate
during the current Plan Year and was a “highly compensated active Employee” for
either the separation year or for any Plan Year ending on or after the
Employee’s 55th birthday.

          Hour of Service – An hour for which an Employee is paid or entitled to
payment for the performance of duties for an Employer or for an Affiliate.

- 12 -

--------------------------------------------------------------------------------



          Investment Committee – The Investment Committee, as provided for in
Section 8.3.

          Investment Option – An investment alternative under Section 7.3
available to be selected by the Participant, in accordance with Section 7.4, for
investment of his Account. The Quest Diagnostics Incorporated Stock Fund shall
at all times be an available Investment Option under this Plan.

          Merged Plan – A plan that merged into this Plan or the Prior Plan, as
described in Appendix B as it may be amended or supplemented from time to time.

          Merged Plan Sub-Account – The portion of a Participant’s Account
attributable to a plan that merged into this Plan (see Appendix B) and invested,
at the direction of the Participant, in one or more of the Investment Options
and the investment experience, expenses, distributions and withdrawals
attributable to such amounts.

          Merged Prior Plan Sub-Account – The portion of a Participant’s Account
attributable to a plan that merged into the Prior Plan (see Appendix B) and
invested, at the direction of the Participant, in one or more of the Investment
Options and the investment experience, expenses, distributions and withdrawals
attributable to such amount.

          Money Purchase Pension Plan Sub-Account – The portion of the Account
of a Participant who was, before January 1, 1994, a participant in the money
purchase pension plan that was a predecessor to the Prior Plan representing
employer contributions made to that money purchase pension plan and invested, at
the direction of the Participant, in one or more of the Investment Options and
the investment experience, expenses, distributions (if any) and withdrawals (if
any) attributable to such amount.

- 13 -

--------------------------------------------------------------------------------



          Normal Retirement Age – Age 65 for those Employees first becoming
Participants on or after January 1, 2009 and age 59½ for those Employees first
becoming Participants on or before December 31, 2008.

          Participant – An Employee who has commenced, but not terminated,
participation in the Plan pursuant to the provisions of Article II, or a former
Employee who has a nonzero Account balance under the Plan. Pursuant to Section
5.10, an alternate payee under a QDRO may be considered a Participant for
certain limited purposes under the Plan.

          Period of Severance – The period of time commencing on an Employee’s
Severance from Service Date and ending on his Reemployment Commencement Date.

          Plan – The 401(k) Savings Plan of Quest Diagnostics Incorporated,
contained herein or as hereafter amended.

          Plan Administrator – Quest Diagnostics, with such duties and
responsibilities as specified in Section 8.2.

          Plan Year – January 1 – December 31.

          Prior Plan – The AmeriSave 401(k) Plan as in effect through December
31, 2008.

          Prior Plan Employer Matching Sub-Account – The portion of a
Participant’s Account attributable to Employer Matching Contributions allocated
to such Participant under Section 4.3 of the Prior Plan and invested, at the
direction of the Participant, in one or more of the Investment Options as well
as any earnings or losses on such contributions.

          Prior Plan Rollover Sub-Account – The portion of a Participant’s
Account attributable to rollover contributions made under the Prior Plan and
invested, at the direction of the Participant, in one or more of the Investment
Options as well as any earnings or losses on such contributions.

          QDRO – A judgment, decree or order that:

- 14 -

--------------------------------------------------------------------------------




 

 

 

          (1) relates to the provision of child support, alimony or marital
property rights to a spouse, former spouse, child or other dependent of a
Participant (an “alternate payee”);

 

 

 

          (2) creates or recognizes the existence of an alternate payee’s right
to, or assigns to an alternate payee the right to, receive all or a portion of
the Participant’s benefits;

 

 

 

          (3) is made pursuant to a state domestic relations law (including
community property law); and

 

 

 

          (4) otherwise meets the requirements of Code Section 414(p).

          Qualified Military Service – Qualified military service as defined in
Code Section 414(u)(5) and Chapter 43 of Title 38 of the United States Code.

          Qualified Nonelective Contribution Sub-Account – The portion of a
Participant’s Account attributable to “qualified nonelective contributions” made
pursuant to Section 3.11 and invested, at the direction of the Participant, in
one or more of the Investment Options as well as any earnings or losses thereon.

          Quest Diagnostics – Quest Diagnostics Incorporated, a Delaware
corporation, or any successor thereto. Quest Diagnostics is the “plan sponsor”
(as such term is defined in ERISA Section 3(16)(B)) and, except as provided in
Section 8.2, “administrator” of the Plan (as such term is defined in ERISA
Section 3(16)(A)).

          Quest Diagnostics Common Stock – Any class of Quest Diagnostics’
common stock or any class of Quest Diagnostics’ preferred stock that is
convertible into common stock.

          Quest Diagnostics Incorporated Stock Fund – The Investment Option
consisting primarily of Quest Diagnostics Common Stock. The portion of a
Participant’s Account under

- 15 -

--------------------------------------------------------------------------------



the Plan that is invested in the Quest Diagnostics Incorporated Stock Fund is
intended to qualify as a stock bonus plan under Code Section 401(a), an employee
stock ownership plan under Code Sections 409 and 4975(e)(7) and an eligible
individual account plan under ERISA Section 407(d)(3).

          Reemployment Commencement Date – The first date when an Employee again
performs an Hour of Service for an Employer following a Period of Severance.

          Regular Pre-Tax Contributions – Contributions made to the Plan by
Employers under Section 3.1(a) pursuant to salary reduction agreements made by
Eligible Employees.

          Regulation – Any regulation, ruling or other interpretation, validly
promulgated by the U.S. Department of Treasury, U.S. Department of Labor, or
other federal agency as the case may be, and in effect at the time in question.
Reference to a Regulation or section thereof includes that Regulation or section
and any comparable Regulation or section that amends, supplements or supersedes
that Regulation or section.

          Rollover Sub-Account – The portion of a Participant’s Account
attributable to rollover contributions under Section 3.4 and invested, at the
direction of the Participant, in one or more of the Investment Options as well
as any earnings or losses on such contributions.

          Section 415 Compensation – Compensation within the meaning of Code
Section 415(c)(3), including “post-severance compensation.” “Post-severance
compensation” means, for a Limitation Year (as defined in Section 4.7(a)(2))
beginning on or after January 1, 2008, the following amount(s) that would have
been included in the definition of Section 415 Compensation if the amounts were
paid prior to the Employee’s severance from employment (as defined in Regulation
§1.415(a)-1(f)(5)) with the Employer, and that are paid to him by the later of
2½ months after his severance from employment with the Employer or the end of
the

- 16 -

--------------------------------------------------------------------------------



Limitation Year that includes his Severance from Service Date with the Employer,
if the payment is:

          (a) regular compensation for services during his regular working hours
or compensation for services outside his regular working hours (such as overtime
or shift differential), commissions, bonuses or other similar payments and the
payment would have been made to him prior to a severance from employment if he
had continued in employment with the Employer;

          (i) for unused accrued bona fide sick, vacation or other leave, but
only if he would have been able to use the leave if his employment had
continued;

          (j) received by him pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been made to him at the
same time if he had continued in employment with the Employer and only to the
extent that the payment is includible in his gross income; or

          (k) made by the Employer to an individual who does not currently
perform services for the Employer by reason of Qualified Military Service to the
extent those payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering Qualified Military Service.

          Severance from Service Date –

          (a) Except as provided in subsection (b), the earlier of (1) or (2):

 

 

 

 

          (1) The date on which the Employee quits, retires, is discharged or
dies provided that he does not earn an Hour of Service for an Employer or an
Affiliate within 12 months after such date; or

- 17 -

--------------------------------------------------------------------------------




 

 

 

 

          (2) The first anniversary of the first date of a period in which an
Employee remains absent from service (with or without pay) with an Employer or
an Affiliate for any reason other than quit, retirement, discharge or death,
such as vacation, holiday, sickness, disability or leave of absence; provided
that if the Employee is absent from service by reason of (A) a leave of absence
granted by his Employer or an Affiliate (including but not limited to leave
pursuant to the Family and Medical Leave Act of 1993 or certain circumstances
related to the Qualified Military Service of a family member) and he returns to
active employment with the Employer or an Affiliate at the end of such leave of
absence, or (B) Qualified Military Service and he returns to active service
within the period that his re-employment rights are protected by federal law,
then he shall not be deemed to have had a Severance from Service Date by reason
of such absence.

 

 

 

(l) (1) For purposes of determining the Severance from Service Date of an
Employee who is absent from work beyond the first anniversary of the first day
of absence by reason of a “parenthood purpose” described in paragraph (2), the
Severance from Service Date shall be the second anniversary of the first day of
such absence. The period between the first and second anniversaries of the first
day of absence from work is neither a period credited as a Year of Vesting
Service nor a Period of Severance. The Plan Administrator may request that the
Employee furnish information to establish that the absence is for a parenthood
purpose and the number of days for which there was such an absence. In the event
such information is not submitted in a timely manner, this subsection (b) shall
not apply.

 

 

 

          (2) The following are deemed “parenthood purposes”:


 

 

 

          (A) the pregnancy of the Employee;

- 18 -

--------------------------------------------------------------------------------




 

 

 

          (B) the birth of a child of the Employee;

 

 

 

          (C) the placement of a child with the Employee in connection with the
adoption of such child by such Employee; or

 

 

 

          (D) caring for such child for a period beginning immediately following
such birth or placement.

          Total and Permanent Disability – A Participant shall be considered
totally and permanently disabled once he has incurred a physical or mental
condition which prevents him from performing his duties for an Employer or an
Affiliate and which is expected to result in death or to be of long and
continued duration and for which he is entitled to receive disability benefits
payments under the federal Social Security Act or his Employer’s long-term
disability plan (if any). The determination under the federal Social Security
Act or his Employer’s long-term disability plan (if any) is conclusive for
purposes of this Plan.

          Trust Agreement – The agreement entered into between Quest Diagnostics
and the Trustee under Article VII.

          Trust Fund – All funds received by the Trustee together with all
income, profits and increments thereon, and less any expenses or payments made
therefrom.

          Trustee – Such individual, individuals, financial institution or a
combination of them as designated in the Trust Agreement to hold in trust any
assets of the Plan for the purpose of providing benefits under the Plan, and
including any successor trustee to the Trustee initially designated thereunder.

          Valuation Date – Each business day.

          Vested Quest Diagnostics Common Stock Dividend Sub-Account – Under
Section 6.5(a), the portion of a Participant’s Account comprised of cash
dividends received under the Quest

- 19 -

--------------------------------------------------------------------------------



Diagnostics Incorporated Stock Fund that is associated with the portion of the
Participant’s Account, other than the Money Purchase Pension Plan Sub-Account
(or any other sub-account attributable to a money purchase pension plan as
indicated in Appendix B or Appendix C), that is not fully vested and which is
invested, at the direction of the Participant, in one or more of the Investment
Options as well as applicable earnings or losses thereon.

          Vested Money Purchase Pension Plan Dividend Sub-Account – Under
Section 6.5(b), the portion of a Participant’s Account comprised of cash
dividends received under the Quest Diagnostics Incorporated Stock Fund that is
associated with the portion of the Participant’s Money Purchase Pension Plan
Sub-Account (or any other sub-account attributable to a money purchase pension
plan as indicated in Appendix B or Appendix C) that is not fully vested and
which is invested, at the direction of the Participant, in one or more of the
Investment Options as well as applicable earnings or losses thereon.

          Year of Vesting Service

          (a) On or after January 1, 2009, the aggregate of an Employee’s
periods of vesting service (as defined in the next sentence), including any
vesting service credited under subsection (b) and excluding any vesting service
disregarded under subsection (c). For purposes of this subsection (a), a period
of vesting service is each period of time required to be recognized under this
Plan commencing on the Employee’s Employment Commencement Date, or any
subsequent Reemployment Commencement Date, and ending on a Severance from
Service Date.

          (m) Vesting service also shall include the following:

 

 

 

          (1) Periods of employment with an Affiliate (while such organization
is an Affiliate) which would have constituted vesting service under the Plan had
the Participant been employed by an Employer;

- 20 -

--------------------------------------------------------------------------------




 

 

 

           (2) Periods of employment with an Employer other than as an Employee,
including employment as a leased employee within the meaning of Code Section
414(n), which would have constituted vesting service under the Plan had the
Participant been employed as an Employee; provided that employment as a leased
employee within the meaning of Code Section 414(n) shall not be taken into
account if more than five (5) calendar days elapses between the last day of
employment as a leased employee and the Employment Commencement Date;

 

 

 

           (3) If Quest Diagnostics so permits pursuant to Section 9.1, periods
of employment with an Employer prior to the Employer’s Effective Date which
would have constituted vesting service under the Plan had the service been
rendered after the Employer’s Effective Date, under rules promulgated by the
Plan Administrator applied in a uniform and nondiscriminatory manner, and to the
extent permitted by applicable law;

 

 

 

           (4) With respect to any individual employed by an Employer that is a
joint venture, periods of contiguous employment with the joint venture partner
of the Corporation (or an Affiliate thereof) prior to the establishment of the
joint venture which would have constituted vesting service under the Plan had
the service been rendered after the establishment of the joint venture, under
rules promulgated by the Plan Administrator applied in a uniform and
nondiscriminatory manner, and to the extent required by applicable law;

 

 

 

           (5) With respect to an Employee who directly transferred employment
to the Employer from a joint venture with the Corporation (or an Affiliate
thereof) that is not an Employer: (A) periods of contiguous employment with the
joint venture which would have constituted vesting service under the Plan had
the joint venture been an Employer,

- 21 -

--------------------------------------------------------------------------------




 

 

 

and (B) periods of contiguous employment with the joint venture partner of the
Corporation (or Affiliate) prior to the establishment of the joint venture which
would have constituted vesting service under the Plan had the partner been an
Employer, both periods of employment credited under rules promulgated by the
Plan Administrator applied in a uniform and nondiscriminatory manner, and to the
extent permitted by applicable law;

 

 

 

           (6) Periods of Qualified Military Service required under Code Section
414(u); and

 

 

 

           (7) Periods of employment with an entity that adopts this Plan and
that is not an Affiliate of Quest Diagnostics, but solely with respect to
periods after the date of such adoption and only while the Plan is maintained by
such entity.

          (n) In no event shall Years of Vesting Service be credited under more
than one paragraph of subsection (b).

- 22 -

--------------------------------------------------------------------------------



ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility

          (a) Any Employee who was a Participant in the Plan on December 31,
2009 shall be a Participant in this Plan on January 1, 2010, as long as he
remains an Employee on such date. Such an Employee shall remain eligible to make
Employee Pre-Tax Contributions and to receive Employer Matching Contributions
and Discretionary Contributions.

          (b) Any Employee who was not a Participant in the Plan on December 31,
2009 shall become a Participant in this Plan on the date he completes one month
of Eligibility Service. Such an Employee shall become eligible to make Employee
Pre-Tax Contributions on the date he becomes a Participant, and shall become
eligible to receive Employer Matching Contributions and Discretionary
Contributions on the date he completes 12 months of Eligibility Service.

2.2 Participation

          (a) Each Eligible Employee may, by making an Appropriate Request,
enter into a salary reduction agreement in accordance with Section 3.1(a).

          (b) An Employee who becomes a Participant shall remain a Participant
so long as he remains an Employee or is a former Employee who maintains a
nonzero Account balance. If he severs from employment with no balance in his
Account, he shall cease being a Participant upon his severance from employment.

          (c) If an Employee who was a Participant severs from employment and is
reemployed as an Employee, he shall be eligible to make Employee Pre-Tax
Contributions upon his Reemployment Commencement Date. He also will be
re-credited, for purposes of his eligibility to receive Employer Matching
Contributions and Discretionary Contributions (if any), with his Eligibility
Service earned prior to his Severance from Service Date.

- 23 -

--------------------------------------------------------------------------------



          (d) If an Employee who was not a Participant severs from employment
and is reemployed as an Employee, he shall become a Participant on the later of:
(1) his Reemployment Commencement Date, or (2) the date he completes one month
of Eligibility Service (taking into account Eligibility Service both before and
after his Reemployment Commencement Date). He shall be eligible to make Employee
Pre-Tax Contributions on the date he becomes a Participant and shall be eligible
to receive Employer Matching Contributions and Discretionary Contributions (if
any) on the date he completes 12 months of Eligibility Service, taking into
account Eligibility Service both before and after his Reemployment Commencement
Date.

2.3 Beneficiary Designation

          (a) Upon commencing participation, each Participant shall designate a
Beneficiary by filing a properly completed form with the Plan Administrator. In
the absence of any valid designation of Beneficiary, he is deemed to have
designated his spouse as his Beneficiary but, if he is unmarried upon his death,
he is deemed to have designated the following as his Beneficiary: (1) the
beneficiary designated under the group-term life insurance plan sponsored by a
member of the Quest Diagnostics controlled group in which he participates; and
(2) if no beneficiary has been designated under the group-term life insurance
plan sponsored by a member of the Quest Diagnostics controlled group in which he
participates, his estate.

          (b) The Beneficiary of a married Participant shall be his spouse
unless: (1) he obtains spousal consent (as described below) to his designation
of another person as his primary Beneficiary; or (2) such circumstances exist as
the Plan Administrator, in accordance with applicable Regulations, may deem
appropriate to waive the spousal consent requirement. Spousal consent shall be
made on a form approved by the Plan Administrator, shall be irrevocable by the
spouse, shall acknowledge the effect of such designation and shall be

- 24 -

--------------------------------------------------------------------------------



witnessed by a representative of the Plan Administrator or a notary public.
Alternatively, the spouse may execute an irrevocable general consent that does
not identify the designated Beneficiary and that allows the Participant to make
future changes in his Beneficiary designation without spousal consent. Any such
general consent shall satisfy Regulation §1.401(a)-20, Q&A-31(c).

          (c) If an unmarried Participant later marries, or if a married
Participant later remarries, his prior designation of a Beneficiary other than
the spouse to whom he is married on his date of death shall be null and void
unless consented to by such spouse in the manner provided in subsection (b).

          (d) The Committee’s interpretation with respect to any Beneficiary
designation is binding and conclusive, subject to applicable law, upon all
parties and no person claiming to be a Beneficiary, or other person, has the
right to question an action of the Committee in such regard.

          (e) The rights of any spouse or Beneficiary hereunder is subject to
the provisions of any QDRO issued with respect to the Participant’s Account
under the Plan.

- 25 -

--------------------------------------------------------------------------------



ARTICLE III

CONTRIBUTIONS

3.1 Employee Pre-Tax Contributions

 

 

 

(a) (1) An Eligible Employee may enter into a salary reduction agreement with
his Employer in which it is agreed that the Employer will reduce the Eligible
Employee’s Deferral Compensation during each pay period by a designated
percentage and contribute the amount so determined to the Plan on behalf of the
Eligible Employee. Such contributions are referred to as “Regular Pre-Tax
Contributions.” The Plan Administrator may disregard or modify an Eligible
Employee’s salary reduction agreement with respect to Regular Pre-Tax
Contributions to the extent necessary to ensure that (1) the excess deferral
rules of subsection (c) are met; (2) the limitations set forth in Sections 3.5
and 4.7 are not exceeded; and (3) all contributions are deductible under Code
Section 404. Regular Pre-Tax Contributions may be any whole percentage between
1% and 35% of the Deferral Compensation otherwise payable to the Eligible
Employee during the applicable payroll period.

 

 

 

          (2) The salary reduction agreement of an Employee who becomes eligible
to make Regular Pre-Tax Contributions is effective as of the first payroll
period coincident with or next following the date on which his Appropriate
Request is processed.

 

 

 

          (3) Regular Pre-Tax Contributions shall be invested among the various
Investment Options in accordance with the Employee’s outstanding Investment
Option election as in effect under Section 7.4.

 

 

 

          (4) A Participant who has in effect a salary reduction agreement with
respect to Regular Pre-Tax Contributions may elect to change such agreement,
including prospectively suspending such agreement, by making an Appropriate
Request. Such new

- 26 -

--------------------------------------------------------------------------------




 

 

 

election shall become effective as of the Participant’s first payroll period
coincident with or next following the date on which the Appropriate Request is
processed.

 

 

 

          (5) Regular Pre-Tax Contributions shall be remitted to the Trustee in
accordance with Department of Labor Regulation §2510.3-102. An Eligible
Employee’s Regular Pre-Tax Contributions shall be credited to his Employee
Regular Pre-Tax Sub-Account under Section 4.4.

 

 

 

(b) (1) An Eligible Employee who will have attained age 50 by the end of the
Plan Year may enter into a salary reduction agreement with his Employer in which
it is agreed that the Employer will reduce his Deferral Compensation during each
pay period by a designated percentage (beyond the designated percentage by which
his Deferral Compensation is reduced with respect to Regular Pre-Tax
Contributions) and contribute the amount so determined to the Plan on behalf of
the Eligible Employee. Such additional contributions are referred to as
“Catch-Up Pre-Tax Contributions.” Catch-Up Pre-Tax Contributions may be any
whole percentage between 1% and, when added to Regular Pre-Tax Contributions,
70% of the Deferral Compensation otherwise payable to the Eligible Employee
during the applicable payroll period. Catch-Up Pre-Tax Contributions shall be
made in accordance with, and subject to the limitations of, Code Section 414(v).
Catch-Up Pre-Tax Contributions shall not be taken into account for purposes of
the Code Section 402(g) limitation set forth in Section 3.1(c)(1) (except as
modified by Code Sections 414(v)) or the Code Section 415 limitation set forth
in Section 4.7. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Sections 401(k)(3),
401(k)(12), 410(b) or 416, as applicable, by reason of the making of Catch-Up
Pre-Tax Contributions.

- 27 -

--------------------------------------------------------------------------------




 

 

 

          (2) The salary reduction agreement of a Participant who becomes
eligible to make Catch-Up Pre-Tax Contributions is effective as of the first
payroll period coincident with or next following the date on which his
Appropriate Request is processed.

 

 

 

          (3) Catch-Up Pre-Tax Contributions shall be invested in accordance
with the Investment Option specification designated by the Participant for the
investment of his Regular Pre-Tax Contributions.

 

 

 

          (4) A Participant who has in effect a salary reduction agreement with
respect to Catch-Up Pre-Tax Contributions may elect to change such agreement,
including prospectively suspending such agreement, by making an Appropriate
Request. Such new election shall become effective as of the first payroll period
coincident with or next following the date on which the Appropriate Request is
processed.

 

 

 

          (5) Catch-Up Pre-Tax Contributions shall be remitted to the Trustee in
accordance with Department of Labor Regulation §2510.3-102. An Eligible
Employee’s Catch-Up Pre-Tax Contributions shall be credited to his Employee
Pre-Tax Catch-Up Sub-Account under Section 4.4.

 

 

 

          (6) If, by the end of the Plan Year, the amount of Employee Pre-Tax
Contributions originally designated as Regular Pre-Tax Contributions does not
exceed either the Code Section 402(g) limitation for such Plan Year, the 35% of
Deferral Compensation limitation set forth in Section 3.1(a)(1) or the maximum
Code Section 415(c) limitation for such Plan Year, then any Employee Pre-Tax
Contributions made by the Eligible Employee and originally designated as
Catch-Up Pre-Tax Contributions shall be recharacterized as Regular Pre-Tax
Contributions to the extent the sum of Employee Pre-Tax Contributions originally
designated as Regular Pre-Tax Contributions and

- 28 -

--------------------------------------------------------------------------------




 

 

 

Employee Pre-Tax Contributions previously recharacterized as Regular Pre-Tax
Contributions does not exceed such limitations.

 

 

 

          (7) In order to make a Catch-Up Pre-Tax Contribution, a Participant
must make a Regular Pre-Tax Contribution of at least 4% of Deferral Compensation
throughout the portion of the Plan Year during which he was an Eligible
Employee.

 

 

 

(c) Excess deferrals

 

 

 

          (1) No Participant may have Regular Pre-Tax Contributions made on his
behalf under this Plan in any calendar year which in the aggregate exceed the
dollar limitation contained in Code Section 402(g) in effect for such calendar
year. For purposes of the preceding sentence, Regular Pre-Tax Contributions are
deemed made as of the pay date for which the salary is deferred, regardless of
when the contributions are actually transmitted to the Trust Fund.


 

 

 

 

 

(2) (A) If in any calendar year the aggregate of the Regular Pre-Tax
Contributions made on a Participant’s behalf under this Plan, plus his other
elective deferrals under any other qualified cash or deferred arrangement (as
defined in Code Section 401(k)) maintained by any sponsor, under any simplified
employee pension (as defined in Code Section 408(k)), or used to have an annuity
contract purchased on his behalf under Code Section 403(b), exceed the
limitation of paragraph (1), then no later than the March 1st following such
calendar year he may notify the Plan Administrator: (i) that he has exceeded the
limitation and (ii) of the amount of his Regular Pre-Tax Contributions under
this Plan which he wants distributed to him (as adjusted for Allocable
Income/Loss), notwithstanding his salary reduction agreement, so that he will
not exceed the limitation. The Plan

- 29 -

--------------------------------------------------------------------------------




 

 

 

 

 

Administrator may require him to provide reasonable proof that he has exceeded
the limitation of paragraph (1).

 

 

 

 

 

          If in any calendar year the aggregate of the Regular Pre-Tax
Contributions made on a Participant’s behalf under the Plan, plus his other
elective deferrals under any other qualified cash or deferred arrangement (as
defined in Code Section 401(k)) maintained by the Employer or an Affiliate,
under a simplified employee pension (as defined in Code Section 408(k))
sponsored by the Employer or an Affiliate, or used to have the Employer or an
Affiliate purchase an annuity contract on his behalf under Code Section 403(b),
exceed the limitation of paragraph (1), then he shall be deemed to have notified
the Plan Administrator that: (i) he has exceeded the limitation and (ii) he
wants distributed to him the amount of such excess deferrals (as adjusted for
Allocable Income/Loss) notwithstanding the salary reduction agreement so that he
will not exceed the limitation. No later than the next April 15, the Plan
Administrator may (but shall not be obligated to) make the distribution
requested, or deemed to have been requested, by him under this subparagraph.
Such distribution may be made notwithstanding any other provision of law or this
Plan. Except as otherwise provided by applicable Regulations, such distribution
shall not reduce the amount of Regular Pre-Tax Contributions considered as
annual additions under Section 4.7. Any amounts not distributed under this
subparagraph shall continue to be held in accordance with the terms of the Plan.

 

 

 

 

 

          (B) After a distribution of excess Regular Pre-Tax Contributions (if
any) under subparagraph (A), Employer Matching Contributions made with

- 30 -

--------------------------------------------------------------------------------




 

 

 

 

 

respect to such distributed Regular Pre-Tax Contributions (if any) shall be
withdrawn (with Allocable Income/Loss thereon) from such Participant’s Employer
Matching Sub-Account and applied to reduce future Employer Matching
Contributions under Section 3.2.

 

 

 

 

 

          (C) “Allocable Income/Loss” means, with respect to contributions that
must be returned to a Participant or forfeited under any of the limitations of
Articles III and IV, the income or loss allocable to such contributions for the
Plan Year. Income or loss may be determined by any reasonable method for
computing income or loss if the method is used consistently for all Participants
and all corrective distributions under the Plan for the Plan Year, and is the
same method used by the Plan for allocating income or loss to Participants’
Accounts.

 

 

 

 

          (3) Catch-Up Pre-Tax Contributions exceeding the limitations of Code
Section 414(v) shall be returned to the Participant under rules similar to those
described in subparagraphs (1) and (2) above. Employer Matching Contributions
made with respect to excess Catch-Up Pre-Tax Contributions shall be treated as
provided in subparagraph (2)(B) above.

3.2 Employer Matching Contributions

          (a) The Employer shall make Employer Matching Contributions to the
Trust Fund equal to 100% of the Employee Pre-Tax Contributions made by each
Eligible Employee with respect to each payroll period, but taking into account
only those Employee Pre-Tax Contributions made by him with respect to such
payroll period which are made at a rate that does not exceed 4% of his Deferral
Compensation (but only up to the Code Section 401(a)(17)(B) limit). Employer
Matching Contributions may be made, at the discretion of Quest Diagnostics,

- 31 -

--------------------------------------------------------------------------------



solely in cash, solely in Quest Diagnostics Common Stock or in a combination of
cash and Quest Diagnostics Common Stock.

          (b) The Employer Matching Contributions shall be invested in
accordance with the Investment Option specification designated by the Eligible
Employee for the investment of Regular Pre-Tax Contributions and shall be
credited to his Employer Matching Sub-Account.

3.3 Discretionary Contributions

          An Employer, in its sole discretion, may elect for any Plan Year to
make a Discretionary Contribution in an amount expressed as a percentage of
Deferral Compensation and which shall be allocated in accordance with Section
4.6. The Employer also shall contribute such Discretionary Contributions as may
be required by Section 11.2. Discretionary Contributions may be made, at the
discretion of Quest Diagnostics, solely in cash, solely in Quest Diagnostics
Common Stock or in a combination of cash and Quest Diagnostics Common Stock.
Discretionary Contributions shall be invested in accordance with the Investment
Option specification, if any, designated by the Participant for the investment
of Regular Pre-Tax Contributions and otherwise shall be invested in the
applicable qualified default investment alternative specified by the Investment
Committee, unless and until he makes a different Investment Option specification
pursuant to Section 7.4. If Discretionary Contributions are made, the Plan
Administrator shall establish an appropriate sub-account to which such
contributions shall be credited.

3.4 Rollover Contributions

          (a) An Employee (regardless of whether he has satisfied the initial
eligibility requirements of Section 2.1) may, by making an Appropriate Request,
request to make a rollover contribution to the Plan from the type of plans
described in subsection (b) below.

- 32 -

--------------------------------------------------------------------------------



          (b) (1) The Plan will accept a direct rollover of an eligible rollover
distribution, as defined in Code Section 402(f)(2)(A), from:

 

 

 

 

 

          (A) a qualified plan described in Code Section 401(a) or 403(a),
excluding after-tax employee contributions;

 

 

 

 

 

          (B) an annuity contract described in Code Section 403(b), excluding
after-tax employee contributions; or

 

 

 

 

 

          (C) an eligible plan under Code Section 457(b) which is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state but excluding after-tax employee
contributions.

 

 

 

 

          (2) The Plan will accept an Employee’s contribution of an eligible
rollover distribution, as defined in Code Section 402(f)(2)(A), from:

 

 

 

 

 

          (A) a qualified plan described in Code Section 401(a) or 403(a),
excluding after-tax employee contributions;

 

 

 

 

 

          (B) an annuity contract described in Code Section 403(b), excluding
after-tax employee contributions;

 

 

 

 

 

          (C) an eligible plan under Code Section 457(b) which is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state but excluding after-tax employee
contributions.

 

 

 

 

          (3) The Plan will accept an Employee’s rollover contribution of the
portion of a distribution from an individual retirement account or annuity
described in Code Section 408(a) or 408(b) that is a “conduit IRA” (i.e., an
individual retirement account or annuity that solely holds amounts that were
rolled over from a qualified retirement plan and earnings or losses on such
amounts).

- 33 -

--------------------------------------------------------------------------------



          (c) The Plan Administrator may require the Employee requesting to make
a rollover contribution to provide whatever documentation and/or certifications
the Plan Administrator deems necessary to reasonably conclude that the rollover
contribution satisfies the conditions set forth in subsection (b) above.

          (d) Rollover contributions must be in cash; in-kind contributions are
not permitted. Such a contribution shall be credited to the Employee’s Rollover
Sub-Account and shall be 100% vested at all times. The rollover contribution of
an Employee who has not satisfied the initial eligibility requirements of
Section 2.1 shall be invested in the applicable qualified default investment
alternative specified by the Investment Committee, unless and until he makes a
different Investment Option specification pursuant to Section 7.4. The rollover
contribution of an Eligible Employee shall be invested in accordance with his
outstanding Investment Option specification, if any.

          (e) If the Plan Administrator, after reasonably concluding that a
rollover contribution made by an Employee met the conditions set forth in
subsection (b) above, later determines that the contribution did not meet those
conditions, it shall direct the Trustee to distribute to the Employee the amount
of such rollover contribution, plus any earnings or losses attributable thereto,
within a reasonable time after such determination.

3.5 Maximum Deductible Contribution

          In no event shall the Employer be obligated to make a Contribution for
a Plan Year in excess of the maximum amount deductible by it under Code Section
404.

3.6 Actual Deferral Percentage Test Safe Harbor

          Effective with the Plan Year commencing January 1, 2009, this Plan
shall be deemed to meet the requirements of Code Section 401(k)(3)(A)(ii) (the
“ADP Test”) since: (1)(A) the rate of Employer Matching Contributions does not
increase as an Employee’s rate of Employee Pre-

- 34 -

--------------------------------------------------------------------------------



Tax Contributions increases, (B) the aggregate amount of Employer Matching
Contributions at each rate of Employee Pre-Tax Contributions is at least equal
to the aggregate amount of Employer Matching Contributions which would be made
if Employer Matching Contributions were made on the basis of the percentages
described in Code Section 401(k)(12)(B)(i), and (C) the rate of Employer
Matching Contributions with respect to any Employee Pre-Tax Contributions of a
Highly Compensated Employee at any rate of Employee Pre-Tax Contributions is not
greater than that with respect to an Employee who is not a Highly Compensated
Employee; and (2) the Plan Administrator provides each Eligible Employee, within
a reasonable period before the Plan Year begins (or within a reasonable period
before he becomes an Eligible Employee), written notice of his rights and
obligations under the Plan sufficiently accurate and comprehensive to appraise
him of such rights and obligations and written in a manner calculated to be
understood by the average Eligible Employee.

          Notwithstanding that the Plan is intended to be a “safe harbor” 401(k)
plan with respect to Employee Pre-Tax Contributions made on or after January 1,
2009, the provisions of the remainder of this Section 3.6 shall be applicable to
Participants during such period as they are able to make Employee Pre-Tax
Contributions but are not eligible to receive Employer Matching Contributions.
The Plan shall satisfy the ADP Test with respect to such Participants. For this
purpose, the Plan shall use the current year testing method.

3.7 Payment of Contributions to Trustee

          Unless an earlier time for contribution is specified elsewhere in this
Plan, in all events the Employer shall pay to the Trustee its Contributions for
each Plan Year within the time prescribed by law, including extensions of time
for the filing of its federal income tax return for the Employer’s taxable year
during which such Plan Year ended.

- 35 -

--------------------------------------------------------------------------------



3.8 Employee After-Tax Contributions

          No Participant shall be permitted to make after-tax contributions
under the Plan.

3.9 Actual Contribution Percentage Test Safe Harbor

          Effective with the Plan Year commencing January 1, 2009, this Plan
shall be deemed to meet the requirements of Code Section 401(m)(2) (the “ACP
Test”) since: (1)(A) the rate of Employer Matching Contributions does not
increase as an Employee’s rate of Employee Pre-Tax Contributions increases, (B)
the aggregate amount of Employer Matching Contributions at each rate of Employee
Pre-Tax Contributions is at least equal to the aggregate amount of Employer
Matching Contributions which would be made if Employer Matching Contributions
were made on the basis of the percentages described in Code Section
401(k)(12)(B)(i), and (C) the rate of Employer Matching Contributions with
respect to any Employee Pre-Tax Contributions of a Highly Compensated Employee
at any rate of Employee Pre-Tax Contributions is not greater than that with
respect to an Employee who is not a Highly Compensated Employee; (2) the Plan
Administrator provides each Eligible Employee, within a reasonable period before
the Plan Year begins (or within a reasonable period before he becomes eligible
for Employer Matching Contributions), written notice of his rights and
obligations under the Plan sufficiently accurate and comprehensive to appraise
him of such rights and obligations and written in a manner calculated to be
understood by the average Eligible Employee; and (3) Employer Matching
Contributions on behalf of an Employee may not be made with respect to his
Employee Pre-Tax Contributions in excess of 6% of his Deferral Compensation.

3.10 USERRA

          Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to Qualified Military
Service will be provided in accordance with the provisions of USERRA and Code
Section 414(u). An Employee who is absent from

- 36 -

--------------------------------------------------------------------------------



employment solely by reason of Qualified Military Service shall be subject to
the following special rules and have the privileges described below:

          (a) If, at the time of the commencement of his absence for Qualified
Military Service, the Employee was not yet a Participant solely by reason of his
failure to satisfy the minimum service requirements of the Plan, he shall be
deemed to have become a Participant as of the Entry Date on which he would
otherwise have become a Participant had such employment not been interrupted by
Qualified Military Service.

          (b) Solely for the purposes of determining all limitations applicable
under the Plan and the Code, all “make-up contributions” by the Participant or
the Employer pursuant to this Section shall be deemed to be made in the Plan
Year in which originally missed. For the purposes of applying these limitations,
the Participant will be imputed with Compensation in an amount equal to the
amount he would have earned during his period of Qualified Military Service in
the Plan Year (or the fraction thereof) had he been employed through the
entirety of such period as an Eligible Employee at his regular rate of wages or
salary in effect (including any contractual holiday, vacation or sick pay,
contractual bonuses and other contractual direct remuneration) immediately prior
to the commencement of such Qualified Military Service.

          (c) A Participant who resumes employment with the Employer following
Qualified Military Service within the time during which his reemployment rights
are protected by the provisions of USERRA shall be entitled to make up missed
Employee Pre-Tax Contributions which he could have made but for such Qualified
Military Service at any time during the period commencing with his resumption of
employment with the Employer (whether or not then an Employee eligible to
participate in the Plan) and ending on the earliest to occur of: (1) the date
that occurs five (5) years from the date on which such Qualified Military
Service absence

- 37 -

--------------------------------------------------------------------------------



commenced; (2) the date on which his employment terminates after having been
resumed following Qualified Military Service; or (3) the date that occurs after
a passage of time commencing on his resumption of employment following Qualified
Military Service which is equal to three (3) times the duration of such absence
for Qualified Military Service. Any such “make-up” Employee Pre-Tax
Contributions shall be made by payroll withholding unless otherwise permitted by
applicable Regulations.

          (d) To the extent that the Employer is required to make contributions
to the Plan for a Participant in order to comply with the provisions of USERRA
and Code Section 414(u), such contributions shall be made when he presents
himself to resume services as an Employee of an Employer or an Affiliate within
the time his reemployment rights are protected by federal law.

          (e) To the extent a Participant makes “make-up” Employee Pre-Tax
Contributions described in paragraph (c) above, the Employer shall contribute
for allocation to his Employer Matching Contributions Account an amount equal to
the Employer Matching Contributions that would have been made for his benefit if
his make-up Elective Deferral Contributions had been made at the time his
imputed Compensation would have been earned (without adjustment to reflect
investment gains or losses or income or expenses that would have been
attributable thereto).

          (f) If a Participant dies while in Qualified Military Service, his
Beneficiary shall be entitled to any additional benefits (other than benefit
accruals relating to the period of Qualified Military Service) provided under
the Plan had the Participant resumed employment and then on the following day
severed from employment on account of death.

- 38 -

--------------------------------------------------------------------------------



          (g) Effective January 1, 2009:

 

 

 

          (1) if a Participant in Qualified Military Service elects to receive a
distribution from the Plan on account of his severance from employment pursuant
to Section 6.6(d), he shall not be permitted to make Employee Pre-Tax
Contributions during, or to “make-up” Employee Pre-Tax Contributions with
respect to, the six-month period beginning on the date of the distribution; and

 

 

 

          (2) a Participant in Qualified Military Service receiving a
differential wage payment (as defined in Code Section 3401(h)(2)) shall be
treated as an Employee of the Employer making the payment, and the differential
wage payment shall be treated as Section 415 Compensation and as Deferral
Compensation.

3.11 Corrective Contributions

          (a) If it becomes necessary to correct a failure to follow the
provisions of the Plan, to correct mistakes made in amounts distributed from or
credited to Accounts, to restore the portion of an Account that was forfeited
pursuant to any provision of the Plan or if an Employee should have been
included as a Participant but is mistakenly excluded for any reason, correction
or restoration shall first be made out of Employer contributions and forfeitures
and then out of Trust Fund earnings for the Plan Year in question, but only to
the extent that such amounts have not already been allocated under the
provisions of the Plan. Any additional amounts needed may be provided by a
special contribution to the Plan which the Employers, in their sole discretion
(but subject to the applicable limitations on deductible contributions and
maximum annual additions and considering the rules on deductibility under Code
Section 162), may elect to make. Any such correction of mistake or special
contribution shall be corrected, allocated or credited in the fashion specified
by the Plan Administrator.

- 39 -

--------------------------------------------------------------------------------



          (b) The provisions of this subsection (b) shall apply only to an
Employee or former Employee who becomes entitled to back pay by an award or
agreement of an Employer without regard to mitigation of damages. If a person to
whom this subsection applies was or would have become an Eligible Employee after
such back pay award or agreement has been effected, and if he had not previously
elected to make Pre-Tax Contributions pursuant to Section 3.1 but, within 30
days of the date he receives notice of the provisions of this Section, makes an
election to make Pre-Tax Contributions in accordance with Section 3.1
(retroactive to any date as of which he was or has become eligible to do so),
then he may elect that any Pre-Tax Contributions not previously made on his
behalf but which, after application of the foregoing provisions of this
subsection, would have been made under the provisions of Article III shall be
made out of the proceeds of such back pay award or agreement. In addition, if
any such Employee or former Employee would have been eligible to participate in
the allocation of Employer Matching or Discretionary Contributions under the
provisions of Articles III or XI for any prior Plan Year after such back pay
award or agreement has been effected, his Employer shall make Employer Matching
and Discretionary Contributions equal to the amount of the Employer Matching and
Discretionary Contributions (respectively) which would have been allocated to
him under the provisions of Articles III or XI as in effect during each such
Plan Year. The amounts of such additional contributions shall be credited to his
Account. Any additional contributions made pursuant to this subsection shall be
made in accordance with, and subject to the limitations of, the applicable
provisions of the Plan.

- 40 -

--------------------------------------------------------------------------------



ARTICLE IV

ALLOCATIONS TO ACCOUNTS

4.1 Accounts

          (a) The Plan Administrator shall establish and maintain a
recordkeeping Account in the name of each Participant, including the following
recordkeeping sub-accounts to which the Plan Administrator shall credit all
amounts allocated to each such Participant under this Article IV and earnings or
losses thereon: an Employee Regular Pre-Tax Sub-Account, an Employee Pre-Tax
Catch-Up Sub-Account and an Employer Matching Sub-Account. The Plan
Administrator also shall maintain such other recordkeeping sub-accounts as the
Participant may have pursuant to Appendix B or Appendix C, and such other
recordkeeping sub-accounts, e.g., a Transfer Sub-Account, as may be authorized
by the Plan Administrator for a Participant individually or for Participants
generally.

          (b) The maintenance of separate Accounts shall not require a
segregation of the Trust assets and no Participant shall acquire any right to or
interest in any specific asset of the Trust as a result of the allocations
provided for in the Plan or by reason of the maintenance of Accounts.

4.2 Valuation of Accounts

          A Participant’s Account (or applicable sub-account thereof) shall be
valued at fair market value as of each business day of the Plan Year (the
“Valuation Date”). As of each such Valuation Date, the earnings or losses of the
Trust Fund shall be allocated to each affected Participant’s Account (or
applicable sub-account thereof) pursuant to a consistent non-discriminatory
method.

4.3 Notification of Account Balance

          As of the last day of each calendar quarter, and at such other times
as the Plan Administrator may direct, the Plan’s recordkeeper shall notify each
Participant of the amount of

- 41 -

--------------------------------------------------------------------------------



Contributions credited to his Account for the period just completed and the
balance of his Account, including any distributions, loans and withdrawals or
expenses charged to his Account since the effective date of the last such
statement.

4.4 Allocation of Employee Pre-Tax Contributions

          An Eligible Employee’s Regular Pre-Tax Contributions under Section
3.1(a) shall be allocated to his Employee Regular Pre-Tax Sub-Account and
invested in accordance with his outstanding Investment Option specification. An
Eligible Employee’s Catch-Up Pre-Tax Contributions under Section 3.1(b) shall be
allocated to his Employee Pre-Tax Catch-Up Sub-Account and invested in
accordance with his outstanding Investment Option specification.

4.5 Allocation of Employer Matching Contributions

          As of the end of each payroll period, the Employer Matching
Contributions made on behalf of an Eligible Employee under Section 3.2 shall be
allocated to his Employer Matching Sub-Account and shall be invested in
accordance with the Investment Option specification designated by him for the
investment of Regular Pre-Tax Contributions. Notwithstanding the preceding
sentence, any Employer Matching Contributions with respect to recharacterized
Regular Pre-Tax Contributions shall be made as soon as administratively
practicable following the end of the Plan Year for which the Regular Pre-Tax
Contributions were originally designated as Catch-Up Pre-Tax Contributions.

4.6 Allocation of Discretionary Contributions and Forfeitures

          (a) Any Discretionary Contributions under Section 3.3 shall be
allocated among those Participants who are actively employed on the last day of
the Plan Year in proportion to their respective Deferral Compensation (as
limited by Code Section 401(a)(17)(B)) for the Plan Year.

          (b) Any forfeitures arising under Section 5.5 shall be used first to
restore reemployed Participants’ prior forfeitures pursuant to Section 5.5 and
then shall be applied either to reduce

- 42 -

--------------------------------------------------------------------------------



Employer contributions to the Plan (including corrective allocations made to the
Plan and earnings on such corrective allocations) or to pay Plan expenses.

4.7 Maximum Additions

 

 

 

 

 

 

 

(a)

For purposes of this Section, the following terms have the following meanings:

 

 

 

 

 

 

 

 

(1)

“Annual additions” means for any Limitation Year (as defined below):

 

 

 

 

 

 

 

 

 

(A)

The sum of the following amounts credited to a Participant’s account in all
qualified defined contribution plans (including an annuity contract described in
Code Section 403(b)) maintained by the Employer or an Affiliate (or a
predecessor employer as defined in Regulation §1.415(f)-1(c)):

 

 

 

 

 

 

 

 

 

 

(i)

Employer contributions, even if such Employer contributions are excess
contributions (as described in Code Section 401(k)(8)(B)) or excess aggregate
contributions (as described in Code Section 401(m)(6)(B)), or such excess
contributions or excess aggregate contributions are corrected through
distribution;

 

 

 

 

 

 

 

 

 

 

(ii)

Employee contributions, including mandatory contributions (as defined in Code
Section 411(c)(2)(C) and Regulations thereunder) and voluntary employee
contributions;

 

 

 

 

 

 

 

 

 

 

(iii)

Forfeitures;

 

 

 

 

 

 

 

 

 

 

(iv)

Contributions allocated to any individual medical account, as defined in Code
Section 415(1)(2), that is part of a pension or annuity plan established under
Code Section 401(h) and maintained by the Employer or an Affiliate;

- 43 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(v)

Amounts attributable to post-retirement medical benefits allocated to a separate
account for any Employee who, at any time during the Plan Year or any preceding
Plan Year, is or was a key employee pursuant to Code Section 419A(d)),
maintained by the Employer or an Affiliate; and

 

 

 

 

 

 

 

 

 

 

(vi)

Effective as of January 1, 2008, the difference between the value of any assets
transferred to the Plan and the consideration, where an Employee or the Employer
transfers assets to the Plan in exchange for consideration that is less than the
fair market value of the assets transferred to the Plan.

 

 

 

 

 

 

 

 

 

(B)

Notwithstanding the foregoing, a Participant’s annual additions do not include
the following:

 

 

 

 

 

 

 

 

 

 

(i)

The restoration of his accrued benefit by an Employer in accordance with Code
Sections 411(a)(3)(D) or (7)(C) or resulting from the repayment of cashouts (as
described in Code Section 415(k)(3)) under a governmental plan (as defined in
Code Section 414(d)) for the Limitation Year in which the restoration occurs,
regardless of whether the Plan restricts the timing of repayments to the maximum
extent allowed by Code Section 411(a);

 

 

 

 

 

 

 

 

 

 

(ii)

Catch-Up Pre-Tax Contributions made in accordance with Code Section 414(v) and
Regulation §1.414(v)-1;

- 44 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(iii)

A payment made to restore some or all of the Plan’s losses resulting from an
action (or a failure to act) by a fiduciary for which there is reasonable risk
of liability for breach of a fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan) under ERISA or
under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified defined contribution
plan;

 

 

 

 

 

 

 

 

 

 

(iv)

Excess elective deferrals distributed in accordance with Regulation
§§1.402(g)-1(e)(2) or (3);

 

 

 

 

 

 

 

 

 

 

(v)

Rollover Contributions (as described in Code Sections 401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16));

 

 

 

 

 

 

 

 

 

 

(vi)

Repayments of loans made to the Participant from the Plan;

 

 

 

 

 

 

 

 

 

 

(vii)

Repayments of prior Plan distributions described in Code Section 411(a)(7)(B)
(in accordance with Code Section 411(a)(7)(C)) and Code Section 411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code Section
414(d)) as described in Code Section 415(k)(3);

- 45 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(viii)

The direct transfer of a benefit or employee contributions from a qualified plan
to a defined contribution plan;

 

 

 

 

 

 

 

 

 

 

(ix)

The reinvestment of dividends on employer securities under an employee stock
ownership plan pursuant to Code Section 404(k)(2)(A)(iii)(II); and

 

 

 

 

 

 

 

 

 

 

(x)

Employee contributions to a qualified cost of living arrangement as defined in
Code Section 415(k)(2)(B).


 

 

 

          (2) “Limitation Year” means the Plan Year unless changed by a Plan
amendment. Notwithstanding the preceding, if the Plan is terminated effective as
of a date other than the last day of the Limitation Year, the Plan shall be
treated as if amended to change its Limitation Year.

 

 

 

(b) Code Section 415 Limit

 

 

 

          (1) Notwithstanding anything herein to the contrary, in no event may
the annual additions (except for Catch-Up Pre-Tax Contributions under Code
Section 414(v)) made with respect to a Participant for a Limitation Year under
the Plan and any other defined contribution plan, within the meaning of Code
Section 415(c), maintained by an Employer or an Affiliate exceed the lesser of
$40,000 (as adjusted pursuant to Code Section 415(d)) or 100% of his annual
Section 415 Compensation from the Employer or an Affiliate for the Limitation
Year. The compensation limitation referred to in the preceding sentence shall
not apply to any contribution for medical benefits (within the meaning of Code
Sections 401(h) or 419A(f)(2)) which is otherwise treated as an annual addition
under Code Sections 415(a)(2) or 415(l)(1). In the event a short Limitation Year
is created because of an amendment changing the Limitation Year to a different
12-

- 46 -

--------------------------------------------------------------------------------




 

 

 

consecutive month period, the maximum amount indicated above shall be reduced
pro rata in accordance with the number of months in the short Limitation Year.

 

 

 

          (2) If due to a reasonable error in calculating a Participant’s
Section 415 Compensation for a Plan Year, due to the allocation of forfeitures
or such other facts and circumstances as may justify the availability of this
special rule, as determined by the Internal Revenue Service (“IRS”), the annual
additions to the Participant’s Account under this Plan and any other defined
contribution plan of the Employer exceeds the limitations of paragraph (1) for a
Limitation Year, then the excess amounts may be corrected only in accordance
with the IRS Employee Plans Compliance Resolution System (“EPCRS”) as set forth
in Revenue Ruling 2008-50 or any superseding guidance including, but not limited
to, the preamble to the final Code Section 415 Regulations as published in the
Federal Register on April 5, 2007.

 

 

 

          (3) The provisions of Code Section 415 and Regulations thereunder are
hereby incorporated by reference to the extent not provided above.

4.8 Plan Aggregation and Disaggregation under Code Section 415.

          (a) For purposes of applying the limitations of Section 4.7, all
defined contribution plans (without regard to whether a plan has been
terminated) ever maintained by the “employer” (or a “predecessor employer”)
under which the Participant receives annual additions are treated as one plan.
The “employer” means an Employer that adopts this Plan and its Affiliates,
except that for purposes of Section 4.7 and this Section, the determination will
be made by applying Code Section 415(h) and will take into account tax-exempt
organizations under Regulation §1.414(c)-5, as modified by Regulation
§1.415(a)-1(f)(1). For purposes of this subsection (a):

 

 

 

          (1) A former employer is a “predecessor employer” with respect to a
participant in a plan maintained by an employer if the employer maintains a plan
under

- 47 -

--------------------------------------------------------------------------------




 

 

 

which the participant had accrued a benefit while performing services for the
former employer, but only if that benefit is provided under the plan maintained
by the employer. For this purpose, the formerly affiliated plan rules in
Regulation §1.415(f)-1(b)(2) apply as if the employer and the predecessor
employer constituted a single employer under the rules described in Regulation
§§1.415(a)-1(f)(1) and (2) immediately prior to the cessation of affiliation
(and as if they constituted unrelated employers under the rules described in
Regulation §§1.415(a)-1(f)(1) and (2) immediately after the cessation of
affiliation), and cessation of affiliation was the event that gives rise to the
predecessor employer relationship, such as a transfer of benefits or of plan
sponsorship.

 

 

 

          (2) With respect to an employer of a Participant, a former entity that
antedates the employer is a “predecessor employer” with respect to the
Participant if, under the facts and circumstances, the employer is a
continuation of all or a portion of the trade or business of the former entity
for which the Participant performed services.

          (b) For purposes of aggregating plans under Code Section 415, a
“formerly affiliated plan” of an employer is taken into account for purposes of
applying the Code Section 415 limitations to the employer, but the formerly
affiliated plan is treated as if it had terminated immediately prior to the
“cessation of affiliation.” For purposes of this paragraph, a “formerly
affiliated plan” of an employer is a plan that, immediately prior to the
cessation of affiliation, was actually maintained by one or more of the entities
that constitute the employer (as determined under the employer affiliation rules
described in Regulation §§1.415(a)-1(f)(1) and (2)), and immediately after the
cessation of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Regulation §§1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of

- 48 -

--------------------------------------------------------------------------------



affiliation” means the event that causes an entity to no longer be aggregated
with one or more other entities as a single employer under the employer
affiliation rules described in Regulation §§1.415(a)-1(f)(1) and (2) (such as
the sale of a subsidiary outside a controlled group), or that causes a plan to
not actually be maintained by any of the entities that constitute the employer
under the employer affiliation rules of Regulation §§1.415(a)-1(f)(1) and (2)
(such as a transfer of plan sponsorship outside of a controlled group).

          (c) Two or more defined contribution plans that are not required to be
aggregated pursuant to Code Section 415(f) and regulations thereunder as of the
first day of a Limitation Year do not fail to satisfy the requirements of Code
Section 415 with respect to a Participant for the Limitation Year merely because
they are aggregated later in that Limitation Year, provided that no annual
additions are credited to the Participant’s account after the date on which the
plans are required to be aggregated.

- 49 -

--------------------------------------------------------------------------------



ARTICLE V

DISTRIBUTIONS

5.1 Normal Retirement

          Upon the retirement of a Participant on or after attaining his Normal
Retirement Age, the value of his entire Account (as determined under Section
4.2) automatically shall become 100% vested and shall become payable as soon as
administratively feasible following his retirement. The Plan Administrator shall
thereupon direct the Trustee to distribute to the retiring Participant such
amount in accordance with Section 5.6.

5.2 Disability

          Upon the Total and Permanent Disability of a Participant prior to his
Severance from Service Date, the value of his entire Account (as determined
under Section 4.2) automatically shall become 100% vested. As soon as
administratively feasible following a Participant’s Total and Permanent
Disability, the Plan Administrator shall direct the Trustee to distribute to the
Participant such amount in accordance with Section 5.6. Notwithstanding the
preceding sentence, pursuant to Section 5.7(b), consent of the Participant may
be required before distribution can be made.

5.3 Death Before Retirement or Severance from Employment

          (a) Upon the death of a Participant before his Severance from Service
Date, the value of his entire Account (as determined under Section 4.2)
automatically shall become 100% vested and shall become payable in accordance
with subsection (b). The Plan Administrator shall direct the Trustee to
distribute to his Beneficiary such amount in accordance with Section 5.6. After
his death and before distribution of his Account balance, his Beneficiary is
entitled to select the Investment Options in which the Account will be invested
in accordance with the rules then applicable to Participant selection of
Investment Options.

- 50 -

--------------------------------------------------------------------------------



          (b) The Beneficiary shall receive the value of the Account (other than
the Money Purchase Pension Plan Sub-Account, if any, and any other sub-account
attributable to a money purchase pension plan as indicated in Appendix B or
Appendix C) in a lump sum or in installments under Section 5.6(c) as soon as
administratively feasible, unless the Beneficiary defers the distribution
subject to Section 5.8(c). The provisions of Appendix D apply to the Money
Purchase Pension Plan Sub-Account (and any other sub-account attributable to a
money purchase pension plan as indicated in Appendix B or Appendix C) if a
Participant dies with his surviving spouse as Beneficiary.

5.4 Death After Retirement or Severance from Employment

          (a) Upon the death of a Participant who has retired or otherwise
severed from employment but who has not received (or begun receiving) his
benefit pursuant to the Plan, the value of the vested portion of his Account (as
determined under Sections 5.5(b)(2) and 4.2) shall become payable in accordance
with subsection (b). For a Participant who has begun benefit payments under the
Plan, the provisions of such form of distribution shall control payments upon
his death. After his death and before distribution of his entire vested Account
balance, his Beneficiary is entitled to select the Investment Options in which
the Account will be invested in accordance with the rules then applicable to
Participant selection of Investment Options.

          (b) The Beneficiary shall receive the value of the vested portion of
the Account (other than the Money Purchase Pension Plan Sub-Account, if any, and
any other sub-account attributable to a money purchase pension plan as indicated
in Appendix B or Appendix C) in a lump sum or in installments under Section
5.6(c) as soon as administratively feasible, unless the Beneficiary defers the
distribution subject to Section 5.8(c). The provisions of Appendix D apply to
the Money Purchase Pension Plan Sub-Account (and any other sub-account
attributable

- 51 -

--------------------------------------------------------------------------------



to a money purchase pension plan as indicated in Appendix B or Appendix C) if a
Participant dies with his surviving spouse as Beneficiary.

5.5 Severance from Employment

          (a) Reduction-in-Force — Upon the termination of employment of a
Participant due to a reduction-in-force, as determined by the Plan
Administrator, the value of his entire Account (as determined under Section 4.2)
automatically shall become 100% vested.

 

 

 

(b) (1) Upon his severance from employment for any reason other than retirement
under Section 5.1; disability under Section 5.2; death under Section 5.3;
reduction-in-force under subsection (a) above; or a termination, partial
termination or deemed partial termination of the Plan under Section 9.2, a
Participant shall be entitled to a distribution of the value of the vested
portion of his Account (as determined under paragraph (b)(2) below and Section
4.2).

 

 

 

          As soon as administratively feasible following a Participant’s
severance from employment, the Plan Administrator shall direct the Trustee to
distribute to such Participant the value of the vested portion of his Account.
Notwithstanding the preceding sentence, pursuant to Section 5.7(b), consent of
the Participant may be required before distribution can be made. However, if a
Participant who severed his employment with an Employer is reemployed by an
Employer or an Affiliate prior to receiving a distribution of his Account, he
shall not be entitled to a distribution as provided in this Section 5.5 due to
such severance, but shall be entitled to a distribution as determined herein
upon a subsequent severance from employment for any reason.


 

 

 

 

 

(2) (A) A Participant always has a 100% vested percentage in his Employee
Pre-Tax Contributions, Rollover Contributions, Employer Matching, Money Purchase
Pension Plan, Vested Quest Diagnostics Common Stock

- 52 -

--------------------------------------------------------------------------------




 

 

 

 

 

Dividend and Vested Money Purchase Pension Plan Dividend Sub-Accounts, as
applicable.

 

 

 

 

 

          (B) A Participant shall have a vested percentage in the balance of his
Employer Prior Plan Matching Contributions made before 2009 determined in
accordance with the following schedule:


 

 

 

 

 

Years of Vesting Service

 

 

Vested Interest

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Less than 1 year

 

 

0

%

1 but less than 2 years

 

 

20

%

2 but less than 3 years

 

 

40

%

3 but less than 4 years

 

 

60

%

4 but less than 5 years

 

 

80

%

5 or more years

 

 

100

%


 

 

 

 

 

          (C) A Participant shall have a vested percentage in the balance of
Employer Discretionary Contributions (if any) made after 2008 determined in
accordance with the following schedule:


 

 

 

 

 

Years of Vesting Service

 

 

Vested Interest

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Less than 2 years

 

 

0

%

2 but less than 3 years

 

 

20

%

3 but less than 4 years

 

 

40

%

4 but less than 5 years

 

 

60

%

5 but less than 6 years

 

 

80

%

6 or more years

 

 

100

%


 

 

 

 

 

          (D) Notwithstanding the foregoing, if a Participant is employed by an
Employer or an Affiliate on the date he attains his Normal Retirement Age, the
date of determination of his Disability or the date he dies, he shall be 100%
vested in his entire Account.

          (c) In General — Any portion of a Participant’s Account in which he is
not vested upon his Severance from Service Date for any reason will be forfeited
as of the earlier of:

- 53 -

--------------------------------------------------------------------------------




 

 

 

 

(1)

the last day of the Plan Year in which the Participant incurs five (5)
consecutive One-Year Periods of Severance; or

 

 

 

 

(2)

the distribution of the balance of the Participant’s entire vested Account.

                    For purposes of paragraph (2) above, a terminated
Participant who has no vested benefit in his Account (other than a Rollover
Contributions Sub-Account) is deemed to have received a distribution of the
balance of his entire vested Account as of his Severance from Service Date.

          (d) Withdrawal of Vested Portion — If a withdrawal is made at a time
when a Participant has a vested right to less than 100% of the value of his
entire Account and the non-vested portion of his Account has not yet been
forfeited pursuant to paragraph (c) above:

 

 

 

 

(1)

separate sub-accounts shall be established for the Participant’s interest in his
non-vested sub-accounts as of the time of distribution; and

 

 

 

 

(2)

at any relevant time the Participant’s vested portion of the separate
sub-accounts shall be an amount (“X”) determined by the formula:

 

 

 

X=P(AB+ (RxD))-(RxD).

 

 

 

 

For purposes of the above formula: P is the vested percentage at the relevant
time; AB is the particular sub-account balance at the relevant time; D is the
amount of the distribution; and R is the ratio of such sub-account balance at
the relevant time to such sub-account balance after distribution.

          (e) Application of Forfeitures — Forfeitures occurring during the Plan
Year first shall be used to reinstate previously forfeited sub-accounts of
reemployed Participants, if any, and any remaining forfeitures then will be used
either to reduce Employer Contributions (only Employer Discretionary
Contributions (if any), effective January 1, 2011) to the Plan or to pay Plan
expenses.

- 54 -

--------------------------------------------------------------------------------



          (f) Restoration of Forfeitures

 

 

 

          (1) Notwithstanding anything herein to the contrary, if a Participant
forfeits any portion of his Account pursuant to this Section but returns to the
employ of an Employer or an Affiliate, the amount forfeited will be recredited
to his Account if he repays to the Plan the full amount of the prior
distribution from his Account, without interest, prior to the earlier of:


 

 

 

(A) five (5) consecutive One-Year Periods of Severance; or

 

 

 

(B) the 5th anniversary of his Reemployment Commencement Date.


 

 

 

          In the case of a Participant whose Severance from Service Date
occurred prior to his earning a vested interest in his Account (other than a
Rollover Contributions Sub-Account) and who was deemed to have received a
distribution of such vested interest under paragraph (c) above, the amount
forfeited will be recredited to his Account if he is reemployed by an Employer
or an Affiliate prior to incurring five (5) consecutive One-Year Periods of
Severance.

 

 

 

          (2) A Participant’s vested percentage in the amount recredited under
this paragraph (f) will thereafter be determined under the terms of the Plan as
if no forfeiture had previously occurred. The monies required to effect the
restoration of a Participant’s Accounts shall come from other Participant’s
Accounts forfeited in accordance with this Section or, if necessary, additional
Employer contributions.

          (g) If the Plan’s vesting schedule is amended, or the Plan is amended
in any way that directly or indirectly affects the computation of a
Participant’s vested percentage, each Participant who has completed three (3) or
more Years of Vesting Service, may elect, within the period described below, to
have his vested percentage determined without regard to such

- 55 -

--------------------------------------------------------------------------------



amendment or change. The period referred to in the preceding sentence will begin
on the date the amendment of the vesting schedule is adopted and will end 60
days thereafter or, if later, 60 days after the later of:

                    (1) the date on which such amendment becomes effective; and

                    (2) the date on which the Participant is issued written
notice of such amendment by the Plan Administrator.

          For purposes of this subsection (g), a Participant will be considered
to have completed three (3) Years of Service if he has completed three (3) Years
of Service, whether or not consecutive, without regard to the exceptions
contained in Code Section 411(a)(4).

5.6 Method of Payment

          (a) Normal Form

 

 

 

          (1) The normal form of distribution under the Plan is a lump sum. All
Participants are subject to this paragraph except such Participants as described
in paragraph (3) who have a portion of their vested Account attributable to the
Money Purchase Pension Plan Sub-Account (or any other sub-account attributable
to a money purchase pension plan as indicated in Appendix B or Appendix C). Lump
sum payments from investments held in the Quest Diagnostics Incorporated Stock
Fund may be distributed in cash or in Quest Diagnostics Common Stock, at the
election of the Participant. In the absence of a valid election on the part of
the Participant, payments from investments held in the Quest Diagnostics
Incorporated Stock Fund will be distributed in cash. Payments from other
investments will be made only in cash.

 

 

 

          (2) During the 180-day period ending on the day his distribution
commences, a Participant may elect to have his Plan benefit paid in the normal
form under paragraph (1) or in one of the options under subsection (c) in lieu
of the normal form.

- 56 -

--------------------------------------------------------------------------------




 

 

 

 

(b) Election Procedures

 

 

 

 

          (1) During the 180-day period ending on the day his distribution
commences, a Participant may elect to have his benefit hereunder paid in the
normal form under subsection (a) or in one of the options under subsection (c)
in lieu of the normal form.

 

 

 

 

          (2) A Participant who desires to have his benefit hereunder paid under
one of the options under subsection (c) shall make such an election by making an
Appropriate Request. An election by a Participant to receive his retirement
benefit under one of the options provided in subsection (c) may be revoked by
such Participant at any time and any number of times during the 180-day period
ending on the day his benefit payments commence. After retirement benefit
payments have commenced, no elections or revocations of an optional method will
be permitted under any circumstances.

 

 

 

 

(c) Available Options

 

 

 

 

          (1) Monthly, quarterly or annual installments from the Trust Fund over
a period not to exceed the lesser of: (A) 10 years; or (B) the life expectancy
of the Participant or the joint life expectancies of him and his Beneficiary, in
either case determined at the time payments commence. Life expectancies shall be
determined when payments commence and shall not thereafter be recalculated.
Installment payments shall be made pro-rata from the various sub-accounts within
his Account.

 

 

 

 

          (2) An annuity contract, purchased from an insurance company (or
similar source) by the Investment Committee utilizing the value of the vested
portion of the Participant’s Account, which provides for equal monthly payments
over his lifetime and which contains such other terms and provisions as may be
approved in writing by him or as may be required under applicable Regulations.

- 57 -

--------------------------------------------------------------------------------




 

 

 

          (3) An annuity contract, purchased from an insurance company (or
similar source) by the Investment Committee utilizing the value of the vested
portion of the Participant’s Account, which provides for equal monthly payments
over his lifetime and for such monthly payments (or one-half (½) or
three-quarters(¾) thereof) to be continued after his death to his Beneficiary
over the lifetime of the Beneficiary. If his Beneficiary is not living at the
time of his death, no additional benefit shall be payable hereunder. Such
annuity contract shall contain such other terms and provisions as may be
approved in writing by him or as may be required under applicable Regulations.

 

 

 

          (4) An annuity contract, purchased from an insurance company (or
similar source) by the Investment Committee utilizing the value of the vested
portion of the Participant’s Account, which provides for equal monthly payments
over his lifetime and in the event of his death before 120 monthly payments have
been made, such payments shall be continued to his Beneficiary until the
remainder of the 120 monthly payments have been made. Such annuity contract
shall contain such other terms and provisions as may be approved in writing by
him or as may be required under applicable Regulations. (This option is not
available to a Beneficiary.)

 

 

5.7 Cash-Outs; Consent

          (a) If a Participant retires under Section 5.1, becomes disabled under
Section 5.2 or severs from employment under Section 5.5 and the value (as
determined under Section 4.2) of the vested portion of his Account does not
exceed $1,000 as of the first Valuation Date (and its confirmation date)
thereafter upon which such Account is valued for purposes of determining if it
exceeds $1,000, the Plan Administrator shall direct the Trustee to distribute to
him such amount in accordance with Section 5.6(a) as soon as administratively
feasible following such Valuation Date (and its confirmation date). If the value
of the vested portion of his Account

- 58 -

--------------------------------------------------------------------------------



exceeds $1,000 upon such Valuation Date (or its confirmation date), but is
$1,000 or less as of any subsequent Valuation Date upon which such Account is
valued for purposes of determining if it exceeds $1,000, the Plan Administrator
shall direct the Trustee to distribute to him such amount in accordance with
Section 5.6(a) as soon as administratively feasible following such Valuation
Date. For purposes of this Section 5.7(a), the value of a Participant’s Account
shall be determined by including that portion of the account that is
attributable to rollover contributions (and earnings attributable thereto)
within the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16).

          (b) If a Participant becomes disabled under Section 5.2 or severs from
employment under Section 5.5 and the value (as determined under Section 4.2) of
the vested portion of his Account exceeds $1,000 (and such value exceeds $1,000
as of each subsequent Valuation Date (or its confirmation date) upon which such
Account is valued for purposes of determining if it exceeds $1,000), then no
distribution shall be made prior to his “required beginning date” under Section
5.8(f)(5) unless he consents to the making of such distribution through an
Appropriate Request. Distribution shall commence no later than 90 days from the
date his written consent is obtained. He shall be given a notice of the right to
defer any distribution until his “required beginning date” under Section
5.8(f)(5). Such notification shall be addressed no less than 30 days and no more
than 180 days prior to the date distribution commences. Notwithstanding the
preceding sentence, distribution may commence less than 30 days after the
notification was addressed, as long as the notification informs him that he has
a right to a period of at least 30 days after receiving the notice to consider
the decision of whether or not to elect a distribution.

5.8 Payment of Benefits

          (a) Except as provided in subsection (b), in the event a Participant’s
Account shall be due and payable under this Article V and he has not elected
otherwise in accordance with the

- 59 -

--------------------------------------------------------------------------------



Plan, the payment to him of his Account shall begin not later than 60 days after
the close of the Plan Year in which occurs the latest of:

 

 

 

 

(1) the date on which he attains age 65;

 

 

 

 

(2) the 10th anniversary of the date on which he commenced participation in the
Plan; and

 

 

 

 

(3) his severance from employment with the Employer.


 

 

 

 

 

          (b) The requirements of subsections (b) – (f) of this Section 5.8 will
apply for purposes of determining required minimum distributions and will take
precedence over any inconsistent provisions of the Plan. All distributions
required under subsections (b) – (f) will be determined and made in accordance
with the Regulations under Code Section 401(a)(9) and the minimum distribution
incidental benefit requirements of Code Section 401(a)(9)(G).

 

 

 

 

 

 

(c)

(1) The Participant’s entire interest will be, or will begin to be, distributed
to him no later than his required beginning date.

 

 

 

 

 

 

          (2) As of the first distribution calendar year, distributions, if not
made in a single-sum, may be made only over one of the following periods (or a
combination thereof):

 

 

 

 

 

 

 

 

(A) his life;

 

 

 

 

 

 

 

 

(B) the lives of him and his designated beneficiary;

 

 

 

 

 

 

 

 

(C) a period certain not extending beyond his life expectancy; or

 

 

 

 

 

 

 

          (D) a period certain not extending beyond the joint and last survivor
expectancy of him and his designated beneficiary.

 

 

 

 

 

 

          (3) If he dies before distributions begin, his entire interest will
be, or will begin to be, distributed no later than as follows:

- 60 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

          (A) If his surviving spouse is his sole designated beneficiary, then
except as provided in (D) below, distributions to the surviving spouse will
begin by December 31 of the calendar year immediately following the calendar
year in which he died, or by December 31 of the calendar year in which he would
have attained age 70½, if later.

 

 

 

 

 

 

          (B) If his surviving spouse is not his sole designated beneficiary,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which he died.

 

 

 

 

 

 

          (C) If there is no designated beneficiary as of the date of his death
who remains a beneficiary as of September 30 of the year following the year of
his death, his entire interest will be distributed by December 31 of the
calendar year containing the fifth anniversary of his death.

 

 

 

 

 

 

          (D) If his surviving spouse is his sole designated beneficiary and the
surviving spouse dies after him but before distributions to the surviving spouse
begin, this paragraph (3), other than subparagraph (A), will apply as if the
surviving spouse were the Participant.

 

 

 

 

          For purposes of this subsection (c)(3) and subsection (e), unless
subparagraph (D) above applies, distributions are considered to begin on his
required beginning date. If distributions under an annuity purchased from any
insurance company irrevocably commence to him before his required beginning date
(or to his surviving spouse before the date distributions are required to begin
under subparagraph (A)), the date distributions are considered to begin is the
date distributions actually commence.

- 61 -

--------------------------------------------------------------------------------




 

 

 

 

          (4) Unless his interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year distributions will be
made in accordance with subsections (d) and (e) of this Section 5.8. If his
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code Section 401(a)(9) and Regulations thereunder.

 

 

 

 

(d) (1) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:


 

 

 

 

          (A) the quotient obtained by dividing his account balance by the
distribution period in the Uniform Lifetime Table in Regulation §1.401(a)(9)-9,
using his age as of his birthday in the distribution calendar year; or

 

 

 

 

          (B) if his sole designated beneficiary for the distribution calendar
year is his spouse, the quotient obtained by dividing his account balance by the
number in the Joint and Last Survivor Table in Regulation §1.401(a)(9)-9, using
their attained ages as of their birthdays in the distribution calendar year.


 

 

 

 

          (2) Required minimum distributions will be determined under this
subsection (d) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the date of his death.


 

 

 

 

 

 

(e)

(1)

(A) If the Participant dies on or after the date required distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of his death is
the quotient obtained by dividing his account balance by the longer of

- 62 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

his remaining life expectancy or the remaining life expectancy of his designated
beneficiary, determined as follows:

 

 

 

 

 

 

 

 

 

 

(i)

His remaining life expectancy is calculated using his age in the year of death,
reduced by one for each subsequent year.

 

 

 

 

 

 

 

 

 

 

(ii)

If his surviving spouse is his sole designated beneficiary, the remaining life
expectancy of the surviving spouse is calculated for each distribution calendar
year after the year of his death using the surviving spouse’s age as of the
spouse’s birthday in that year. For distribution calendar years after the year
of the surviving spouse’s death, the remaining life expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

 

 

 

 

 

 

 

 

 

(iii)

If his surviving spouse is not his sole designated beneficiary, the designated
beneficiary’s remaining life expectancy is calculated using the age of the
beneficiary in the year following the year of his death, reduced by one for each
subsequent year.

 

 

 

 

 

 

 

 

          (B) If the Participant dies on or after the date required
distributions begin and there is no designated beneficiary as of his death who
remains a beneficiary as of September 30 of the year after the year of his
death, the minimum amount that will be distributed for each distribution
calendar year after

- 63 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

the year of his death is the quotient obtained by dividing his account balance
by his remaining life expectancy calculated using his age in the year of death,
reduced by one for each subsequent year.

 

 

 

 

 

 

 

 

 

(2)

(A) Except as provided in subsection (c)(5), if the Participant dies before the
date required distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of his death is the quotient obtained by dividing his account
balance by the remaining life expectancy of his designated beneficiary, as
determined under subsection (e)(1).

 

 

 

 

 

 

 

(B) If he dies before the date required distributions begin and there is no
designated beneficiary as of his death who remains a beneficiary as of September
30 of the year following the year of his death, distribution of his entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of his death.

 

 

 

 

 

 

 

(C) If he dies before the date required distributions begin, his surviving
spouse is his sole designated beneficiary, and the surviving spouse dies before
distributions are required to begin to the surviving spouse under subsection
(c)(2)(A), this subsection (e)(2) will apply as if the surviving spouse were the
Participant.

          (f) Notwithstanding Sections 5.8(c) – (e), a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Code Section 401(a)(9)(H) (“2009
RMDs”), and who would have satisfied that requirement by receiving distributions
that are (1) equal to the 2009 RMDs or (2) one or more payments in a

- 64 -

--------------------------------------------------------------------------------



series of substantially equal distributions (that include the 2009 RMDs) made at
least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s designated Beneficiary, or for a period of at least 10 years
(“Extended 2009 RMDs”), will receive those distributions for 2009 unless the
Participant or Beneficiary chooses not to receive such distributions.
Participants and Beneficiaries described in the preceding sentence will be given
the opportunity to elect to stop receiving the distributions described in the
preceding sentence. Further, and notwithstanding Section 5.10(b)(1), for
purposes of the direct rollover provisions of Section 5.10, 2009 RMDs and
Extended 2009 RMDs (both as defined above) also will be treated as eligible
rollover distributions in 2009.

          (g) For purposes of this Section 5.8, the following words and phrases
shall have the meanings indicated:

 

 

 

          (1) Designated beneficiary – The individual who is designated as the
Beneficiary under Section 2.3 of the Plan and who is a designated beneficiary
under Code Section 401(a)(9) and Regulation §1.401(a)(9)-1, Q&A 4.

 

 

 

          (2) Distribution calendar year – A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains his required beginning date. For
distributions beginning after his death, the first distribution calendar year is
the calendar year in which distributions are required to begin pursuant to
subsection (c)(3). The required minimum distribution for his first distribution
calendar year will be made on or before his required beginning date. The
required minimum distribution for other distribution calendar years, including
the

- 65 -

--------------------------------------------------------------------------------




 

 

 

required minimum distribution for the distribution calendar year in which his
required beginning date occurs, will be made on or before December 31 of that
distribution calendar year.

 

 

 

          (3) Life expectancy – Life expectancy as computed by use of one of the
following tables, as appropriate: (i) Single Life Table, (ii) Uniform Life
Table, or (iii) Joint and Last Survivor Table, found in Regulation
§1.401(a)(9)-9.

 

 

 

          (4) Account balance – The account balance as of the last Valuation
Date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the Valuation Date and decreased by distributions
made in the valuation calendar year after the Valuation Date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

 

 

          (5) Required beginning date – April 1 of the calendar year following
the later of the calendar year in which the Participant attains age 70½ or
retires, except in the case of a Participant who is a 5% owner in which case it
is April 1 of the calendar year following the calendar year in which he attains
age 70½.

 

 

 

          (6) 5% owner — A Participant is treated as a 5% owner for purposes of
this Section if he is a 5% owner as defined in Code Section 416 at any time
during the Plan Year ending with or within the calendar year in which he attains
age 70½. Once required

- 66 -

--------------------------------------------------------------------------------




 

 

 

distributions have begun to a 5% owner under this Section, they must continue to
be distributed, even if he ceases to be a 5% owner in a subsequent year.

5.9 Direct Rollovers

          (a) Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this Section, a distributee
may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of an eligible rollover distribution paid in a direct
rollover directly to an eligible retirement plan specified by the distributee.
For purposes of this Section, the following terms have the meanings below:

 

 

 

 

(b) (1) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9); (iii) a hardship distribution; (iv) a corrective distribution
pursuant to Sections 4.1, 4.2, 4.3 or 4.7(b)(2); (v) a deemed distribution
resulting from a defaulted loan under Section 6.1 that is not also an offset
distribution; (vi) any distribution that is reasonably expected to total less
than $200 during a calendar year; (vii) the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities); and (viii) any
other distributions described in Regulation §1.402(c)-2. A portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income.

- 67 -

--------------------------------------------------------------------------------




 

 

 

 

However, such portion may be transferred only to an individual retirement
account or annuity described in Code Sections 408(a) or (b), or to a qualified
defined contribution plan described in Code Sections 401(a) or 403(b) that
agrees to account separately for amounts so transferred, including accounting
separately for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible. An
“eligible rollover distribution” also includes a distribution to a non-spouse
Beneficiary designated by a Participant in accordance with Section 2.3, provided
the distribution otherwise qualifies as an eligible rollover distribution
hereunder and the distribution is made to an eligible retirement plan.

 

 

 

 

          (2) An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), an
annuity contract described in Code Section 403(b), a qualified trust described
in Code Section 401(a) or an eligible plan under Code Section 457(b) maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to account
separately for amounts transferred into such plan from this Plan. The definition
of eligible retirement plan also shall apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order as defined in Code Section 414(p).

 

 

 

 

 

          (A) Effective January 1, 2009, an “eligible retirement plan” for a
distributee who is a designated beneficiary (as defined by Code Section
401(a)(9)(E)) of the Participant and who is not the surviving spouse of the
Participant is an individual retirement account described in Code Section 408(a)

- 68 -

--------------------------------------------------------------------------------




 

 

 

 

 

or an individual retirement annuity described in Code Section 408(b) that will
be treated as an inherited IRA pursuant to Code Section 402(c)(11).

 

 

 

 

 

          (B) For eligible rollover distributions made after 2008 by a
non-spouse designated beneficiary, an “eligible retirement plan” also includes a
Roth IRA as described in Code Section 408A, provided that for eligible rollover
distributions made in 2009, the same income and tax filing status restrictions
that apply to a rollover from a traditional IRA into a Roth IRA also will apply
to rollovers to a Roth IRA. A non-spouse designated beneficiary, other than a
former spouse who is an alternate payee under a qualified domestic relations
order, cannot elect to treat the Roth IRA as the beneficiary’s own. For taxable
years beginning before January 1, 2010, a non-spouse designated beneficiary
cannot make a qualified rollover contribution to a Roth IRA if the beneficiary
has modified adjusted gross income exceeding $100,000 or is married and files a
separate return.

 

 

 

 

          (3) A “distributee” includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), are distributees with regard to the interest of the spouse or former
spouse. Effective January 1, 2009, a distributee also includes an individual who
is a designated beneficiary (as defined by Code Section 401(a)(9)(E)) of the
Participant and who is not the surviving spouse of the Participant. For purposes
of this paragraph, to the extent provided in applicable regulations, a trust
maintained for the benefit of one or more designated beneficiaries will be
treated in the same manner as a designated beneficiary.

- 69 -

--------------------------------------------------------------------------------




 

 

 

 

          (4) A “direct rollover” is a payment by the Plan to the eligible
retirement plan specified by the distributee.

 

 

 

 

          (5) The Plan Administrator will adopt procedures for elections made
pursuant to this Section. Within a reasonable period of time before payment of
an eligible rollover distribution, the Plan Administrator will provide a notice
to the distributee describing his rights under this Section and such other
information as may be required under Code Section 402(f).

 

 

 

 

          (6) This Section is intended to comply with Code Section 401(a)(31)
and will be interpreted in accordance with such Code Section and regulations
thereunder.

5.10 Payment to Alternate Payee under QDRO

          (a) Notwithstanding any other provision of this Plan, if the Plan
Administrator determines that a domestic relations order is a QDRO, unless the
QDRO specifically provides otherwise, the alternate payee specified in the QDRO
may elect, through an Appropriate Request, to receive a distribution of the
amount assigned to him in the QDRO in accordance with Section 5.6(a). The Plan
Administrator shall direct the Trustee to distribute to the alternate payee such
amount as soon as administratively feasible following receipt of an Appropriate
Request by the alternate payee. The Plan Administrator’s decision whether a
domestic relations order is a QDRO is final and conclusive. An alternate payee
for whom an Account is maintained under the Plan shall be considered a
Participant for purposes of, e.g., the investment of, and designating a
beneficiary for, his Account but shall not be eligible to have contributions
made on his behalf except as may become necessary under Section 3.11.

          (b) Notwithstanding any other provision of the Plan, upon receipt of
an executed QDRO, upon receipt of a joinder that references the Plan, or upon
direction provided the Plan’s

- 70 -

--------------------------------------------------------------------------------



recordkeeper by the Plan Administrator, the Plan’s recordkeeper shall place a
disbursement restriction upon the Participant’s Account. The scope and duration
of such disbursement restriction shall be determined by procedures adopted by
the Plan Administrator and applied in a uniform and nondiscriminatory manner.

          (c) An administrative charge, in an amount determined by the Plan
Administrator, may be imposed on the Account of a Participant who is subject to
a domestic relations order and on the separate Account, if any, established on
behalf of the alternate payee specified in the order. Such charges shall be
imposed pursuant to procedures adopted by the Plan Administrator and applied in
a uniform and nondiscriminatory manner.

5.11 Distribution upon Severance from Employment

          A Participant’s Employee Regular Pre-Tax Sub-Account and Employee
Pre-Tax Catch-Up Sub-Account may be distributed upon a “severance from
employment,” as such term is defined under Code Section 401(k)(2)(B)(i)(I).
However, such a distribution shall be subject to the other provisions of the
Plan regarding distributions.

5.12 Voluntary Direct Transfers

          A Participant whose employment status has changed so that he no longer
is eligible for active participation in the Plan and who is not expected to
regain such eligibility in the foreseeable future, may request a distribution of
his Account at any time prior to his Severance from Service Date. Such Account
may be distributed only through transfer to another cash or deferred arrangement
under Code Section 401(k) maintained by the Employer or an Affiliate under which
the Participant currently is, or soon will be, eligible to participate. The
provisions of Section 5.5(g) shall apply to the vesting schedule of such
transferee plan as if an amendment to the vesting schedule of this Plan.
Payments made pursuant to this Section shall operate as a

- 71 -

--------------------------------------------------------------------------------



complete discharge of the Trustee, the Committee, the Plan Administrator and the
Trust Fund in respect to this Plan.

5.13 Restrictions on Certain Distributions

          (a) Amounts credited to a Participant’s Account attributable to
Regular or Catch-up Pre-Tax Contributions or Employer Matching Contributions are
not distributable prior to the earliest of the following events or other events
permitted by the Code or applicable Regulations:

 

 

 

          (1) his Severance from Service (regardless of when the Severance from
Service occurred), Total and Permanent Disability or death;

 

 

 

          (2) his attainment of age 59½;

 

 

 

          (3) his proven financial hardship under Section 6.2; or

 

 

 

          (4) the termination of the Plan without the establishment or
maintenance by the Employer or an Affiliate of an alternative defined
contribution plan as defined in Regulation §1.401(k)-1(d)((4)(i). A distribution
that is made under this subparagraph (4) must be made in a lump-sum.

          (b) Notwithstanding any provision of this Plan to the contrary, to the
extent that any optional form of benefit under this Plan permits a distribution
prior to the Participant’s retirement, death, Total and Permanent Disability or
Severance from Service Date and prior to Plan termination, the optional form of
benefit is not available with respect to benefits attributable to assets
(including the post-transfer earnings thereon) and liabilities that are
transferred, within the meaning of Code Section 414(l), to this Plan from a
money purchase pension plan qualified under Code Section 401(a) (other than any
portion of those assets and liabilities attributable to after-tax voluntary
Employee contributions or to a direct or indirect rollover contribution).

          (c) Nothing in this Section shall preclude the Plan Administrator from
making a distribution to a Participant to the extent such distribution is
determined by the Plan

- 72 -

--------------------------------------------------------------------------------



Administrator to be necessary to correct a qualification defect in accordance
with the corrective procedures permissible under the EPCRS or any other
voluntary compliance program.

- 73 -

--------------------------------------------------------------------------------



ARTICLE VI

LOANS AND WITHDRAWALS

6.1 Loans to Participants

          A Participant who is a “party in interest” as defined in ERISA Section
3(14) may, by making an Appropriate Request, request a loan from the Trust Fund.
The following additional rules shall apply:

          (a) Loans shall be made available to all eligible Participants on a
reasonably equivalent basis; provided that the Plan Administrator shall retain
the power to approve or decline a loan and may make reasonable distinctions
based upon creditworthiness, other obligations of the Participant, state laws
affecting payroll deductions and any other factors that may adversely affect the
Employer’s ability to deduct loan repayments from a Participant’s pay.

          (b) Effective for loans issued on or after July 15, 2009 and except
with respect to pre-existing loans transferred to or merged into this Plan, a
Participant may have only one (1) loan outstanding at any time. For purposes of
this subsection (b), a loan that is in default under subsection (e) is treated
as outstanding.

          (c) The minimum new loan amount shall be $1,000. If a Participant’s
vested Account balance is insufficient to support the minimum loan amount loan
because of the restrictions below, no loan shall be made. The maximum amount of
any loan, when added to the outstanding balance of any existing loan from this
Plan, shall be the lesser of (1) or (2):

 

 

 

          (1) $50,000, reduced by the excess of the highest outstanding balance
of loans from the Plan during the one-year period ending on the day before the
date the loan is made over the outstanding balance of loans from the Plan on the
date the loan is made; or

 

 

 

          (2) One-half (½) of the value of the vested portion of the
Participant’s Account on the date the loan is made.

- 74 -

--------------------------------------------------------------------------------



          For purposes of this limit, all plans of the Employer and its
Affiliates shall be considered one plan. For purposes of this subsection (c), a
loan that is in default under this Plan or another plan is treated as an
existing loan, and interest accrued on such loan since it was deemed in default
is considered part of the outstanding balance of such loan.

          (d) The Participant must agree in writing to pledge one-half (½) of
the value (or, if lesser, the borrowed amount) of the vested portion of his
Account in the Plan as security for the loan. All loans shall be repayable in
substantially level payments of principal and interest, not less frequently than
quarterly, over a period of not more than five (5) years, except that a loan
used by the Participant to acquire or construct any dwelling unit which within a
reasonable time is to be used (determined at the time the loan is made) as a
principal residence of the Participant shall be repayable over a period of not
more than ten (10) years. Notwithstanding the preceding provisions, loan
repayments during a period of Qualified Military Service will be suspended under
this Plan as permitted under Code Section 414(u)(4).

          (e) Any loans shall be made pursuant to a written Participant loan
program contained in a separate written document, which is hereby incorporated
by reference and made a part of the Plan. Such Participant loan program may be
modified or amended in writing from time to time by the Plan Administrator
without the necessity of amending this Section. Such loan program will include,
but need not be limited to, the following:

                    (1) the identity of the person or positions authorized to
administer the Participant loan program;

                    (2) the procedure for applying for loans;

                    (3) the basis on which loans will be approved or denied;

                    (4) limitations, if any, on the types and amounts of loans
offered;

- 75 -

--------------------------------------------------------------------------------




 

 

 

          (5) the procedure for determining a reasonable rate of interest;

 

 

 

          (6) the procedure for repayment of the loan, e.g., under what
circumstances repayment by payroll deduction is not required and whether
prepayment (full or partial) is permitted); and

 

 

 

          (7) the events constituting default and the steps that will be taken
to preserve Plan assets.

          (f) A loan is considered a separate investment option of the
Participant’s Account. The amount of the loan shall be withdrawn from the
investments in his Account in accordance with such procedures as the Plan
Administrator shall determine. Payments of principal and interest against a loan
shall be credited to the investments in his Account in accordance with such
procedures as the Plan Administrator shall determine.

          (g) Notwithstanding anything in this Plan to the contrary, if a
Participant defaults on a loan made pursuant to this Section, the loan default
will be a distributable event to the extent permitted by the Code and
Regulations.

          (h) The Plan Administrator shall apply the provisions of this Section
in a uniform and nondiscriminatory manner that is not inconsistent with
Regulations §2550.408b-1.

          (i) A married Participant with a sub-account arising from a money
purchase pension plan may not make a loan under this Section 6.1 from such
sub-account or from the Vested Money Purchase Pension Plan Dividend Sub-Account
unless, during the 180-day period ending on the date on which the loan is
secured, his spouse has filed a written consent to such loan with the Plan
Administrator, which consent shall be notarized or witnessed by a representative
of the Plan Administrator, and shall acknowledge the effect of the loan.

- 76 -

--------------------------------------------------------------------------------



          (j) Notwithstanding anything in this Section to the contrary, loans
made prior to the Effective Date shall be subject to the terms of the Plan (or
the Prior Plan) and the loan program in effect at the time such loan was made.

6.2 Hardship Withdrawals

          (a) Upon making an Appropriate Request, and with the approval of the
Plan Administrator, a Participant shall be allowed to withdraw all or part of
the value of his Account while still employed by the Employer. Withdrawn amounts
may not be repaid to the Trust Fund. Withdrawals shall be charged against the
available sub-accounts within the Account in such order as the Plan
Administrator may determine. Within each sub-account, withdrawals shall be
charged against the separate Investment Options under such procedures as the
Plan Administrator may determine.

          (b) A Participant may make a withdrawal under this Section 6.2 only if
the withdrawal is made on account of his immediate and heavy financial need, as
determined under subsection (c)(1), and is necessary to satisfy such need, as
determined under subsection (c)(2). The determination of the existence of
financial hardship and the amount necessary to be withdrawn to satisfy the
immediate financial need created by the hardship shall be made by the Plan
Administrator in a uniform and nondiscriminatory manner, in accordance with the
standards and restrictions set forth in subsection (c) below. A Participant
requesting a withdrawal hereunder may be required to submit whatever
documentation the Plan Administrator, in its sole discretion, deems necessary to
establish the existence of a financial hardship and the amount necessary to be
withdrawn to satisfy the need created by the hardship.

 

 

 

(c) (1) Immediate and heavy financial need. A withdrawal will be considered to
be made on account of an immediate and heavy financial need of the Participant
for purposes of subsection (b) only if it is for:

- 77 -

--------------------------------------------------------------------------------




 

 

 

 

 

          (A) Expenses of him, his spouse, children or dependents (as defined in
Code Section 152 without regard to Code Sections 152(b)(1), (b)(2) and (d)1)(B))
for (or necessary to obtain) medical care that would be deductible under Code
Section 213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income);

 

 

 

 

 

          (B) Costs directly related to the purchase or construction of his
principal residence (excluding mortgage payments);

 

 

 

 

 

          (C) Payment of tuition, related educational fees and room and board
expenses for up to the next twelve (12) months of post-secondary education for
him, his spouse, children, or dependents (as defined in Code Section 152 without
regard to Code Sections 152(b)(1), (b)(2) and (d)1)(B));

 

 

 

 

 

          (D) Payments necessary to prevent his eviction from his principal
residence or foreclosure on the mortgage of his principal residence;

 

 

 

 

 

          (E) Payments for burial or funeral expenses for his deceased parent,
spouse, children, or dependents (as defined in Code Section 152 without regard
to Code Section 152(d)(1)(B)); or

 

 

 

 

 

          (F) Expenses for the repair of damage to his principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of his adjusted gross income).

 

 

 

 

          (2) Amount necessary to satisfy the need. A withdrawal will be
considered to be in an amount necessary to satisfy a Participant’s need under
paragraph (1) for purposes of subsection (b) only if:

 

 

 

 

 

          (A) It does not exceed the amount of the need under paragraph (1);

- 78 -

--------------------------------------------------------------------------------




 

 

 

 

 

          (B) He has obtained all non-hardship distributions and non-taxable
loans he is eligible for, and is able to provide collateral for, under any plan
the Employer or an Affiliate may sponsor (including this Plan); and

 

 

 

 

 

          (C) He may not make any Employee Pre-Tax Contributions under Section
3.1 for a period of six (6) months after his withdrawal, nor may he make any
other elective contributions to any plan of the Employer or an Affiliate as
described in Regulation §1.401(k)-1(d)(2)(iv)(B)(4).

 

 

 

 

 

          (D) Notwithstanding subparagraphs (A) through (C), his withdrawal may
be considered to be in an amount necessary to satisfy a need under paragraph (1)
if it satisfies a method prescribed under Regulation §1.401(k)-1(d)(2)(iv)(C).

 

 

 

 

 

          (E) A Participant may make a hardship withdrawal under Sections
6.2(c)(1)(A), (C) and (E) as it relates to his “primary Beneficiary” in the same
manner as a hardship withdrawal for a spouse or other dependent if such hardship
withdrawal satisfies all the requirements of this Section. For this purpose, a
“primary Beneficiary” is an individual named as a Beneficiary who has an
unconditional right to all or a portion of the Participant’s Account upon his
death.

 

 

 

          (d) In addition to the amount necessary to meet the immediate
financial need created by the hardship, the Participant also may withdraw an
amount necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution.

 

 

 

          (e) A Participant’s hardship withdrawal under this Section 6.2 may not
be made from a sub-account arising from a money purchase pension plan, qualified
matching or safe harbor matching contributions, qualified non-elective
contributions, the Vested Money Purchase Pension Plan Dividend Sub-Account or,
with respect to sub-accounts arising from employee pre-

- 79 -

--------------------------------------------------------------------------------



tax contributions, earnings thereon allocated to such sub-accounts as of a date
after December 31, 1988.

6.3 Non-Hardship Withdrawals

          (a) A Participant who remains employed by an Employer or an Affiliate
after his Normal Retirement Date may elect, as provided in this Section, to
receive distribution of all or any part of his Account in the form provided
under Article V at any time following such date.

          (b) A Participant who is employed by an Employer or an Affiliate and
who has attained age 59½ may elect, as provided in this Section, to make a cash
withdrawal from his vested Account, other than his Money Purchase Pension Plan
Sub-Account, any other sub-account attributable to a money purchase pension plan
as indicated in Appendix B or Appendix C or any other sub-account so identified
in Appendix C.

          (c) A Participant may at any time make an Appropriate Request to
withdraw all or part of his Prior Plan Rollover Contributions Account.

          (d) Any withdrawal elected pursuant to this Section 6.3 shall be made
through an Appropriate Request, and shall be paid as soon as administratively
feasible following receipt of the Appropriate Request. Withdrawn amounts may not
be repaid to the Trust Fund.

          (e) Withdrawals shall be charged against the available sub-accounts
within the Account in such order as the Plan Administrator shall determine.
Within each sub-account, withdrawals shall be charged against the separate
Investment Options under such procedures as the Plan Administrator may
determine.

6.4 Withdrawal of Dividends

          (a) Under procedures established by the Plan Administrator, a
Participant:

 

 

 

          (1) may elect on a quarterly basis to receive a direct payment of any
cash dividends on Quest Diagnostics Common Stock otherwise allocable to his
Account; or

- 80 -

--------------------------------------------------------------------------------




 

 

 

          (2) may reinvest such cash dividends, in which case they shall be
allocated to his Account.

          If a Participant who has not made an election under Article V to
commence receiving distribution of his Account does not file an election
pursuant to subsection (a)(1), he will be deemed to have elected reinvestment in
accordance with subsection (a)(2). If a Participant has made an election under
Article V to commence receiving distribution of his Account which is pending
during the ten (10) business day period which begins fifteen (15) business days
prior to the dividend payment date, and does not file an election pursuant to
subsection (a)(1), he will be deemed to have elected reinvestment in accordance
with subsection (a)(2) only with respect to the portion of his Account which is
not being distributed. If a Participant has made a request for a hardship
withdrawal pursuant to Section 6.2 which is pending during the ten (10) business
day period which begins fifteen (15) business days prior to the dividend payment
date or has had a hardship withdrawal approved during such period, he will be
deemed to have elected a direct cash payment in accordance with subsection
(a)(1) for that quarterly dividend payment and such election will remain in
effect for future cash dividend payments until changed.

          In no event shall any distribution of cash dividends on Quest
Diagnostics Common Stock paid into the Trust Fund be made pursuant to this
Section 6.4 later than 90 days following the end of the Plan Year in which such
dividends were paid into the Trust Fund.

          Stock dividends on Quest Diagnostics Common Stock shall be reinvested
in the Quest Diagnostics Incorporated Stock Fund.

          (b) A Participant’s election to receive direct payment of dividends
under Section 6.4(a)(1) must be made during the ten (10) business day period
which begins fifteen (15) business days prior to the dividend payment date. The
dividends with respect to which he may

- 81 -

--------------------------------------------------------------------------------



elect a direct payment under Section 6.4(a)(1) are 100% of the cash dividends on
shares of Quest Diagnostics Common Stock in the Quest Diagnostics Incorporated
Stock Fund and allocated to his Account as of the record date for the dividend
(which, for Plan purposes, shall be determined on the “ex-dividend date,” e.g.,
three (3) business days prior to the record date), provided that the total cash
dividend that would be payable if he elected a direct payment of 100% of
dividends subject to his election must equal or exceed a de minimis amount. The
initial de minimis amount is $10, and may be increased in the discretion of the
Plan Administrator.

          (c) Any election under this Section 6.4 shall continue in effect until
revoked prospectively by the Participant. Any such election or revocation shall
be made at such time and in such manner as the Plan Administrator shall specify.

          (d) If, with respect to any cash dividends declared on shares of Quest
Diagnostics Common Stock, Quest Diagnostics authorizes the direct payment under
Section 6.4(a)(1) of less than 100% of such cash dividends, the Participant may
elect, in accordance with uniform procedures established by the Plan
Administrator, a direct payment under this Section 6.4 of such percentage.

6.5 Certain Dividends

          (a) Cash dividends on Quest Diagnostics Common Stock that are received
on the portion of a Participant’s Account other than the Money Purchase Pension
Plan Sub-Account (or any other sub-account attributable to a money purchase
pension plan as indicated in Appendix B or Appendix C) that are not fully
vested, and that are allocated to the Quest Diagnostics Incorporated Stock Fund,
shall be directed to the Vested Quest Diagnostics Common Stock Dividend
Sub-Account when received by the Trust Fund and shall be 100% vested upon
receipt.

          (b) Cash dividends on Quest Diagnostics Common Stock that are received
on the portion of a Participant’s Money Purchase Pension Plan Sub-Account (or
any other sub-account

- 82 -

--------------------------------------------------------------------------------



attributable to a money purchase pension plan as indicated in Appendix B or
Appendix C) that is not fully vested, and that are allocated to the Quest
Diagnostics Incorporated Stock Fund, shall be directed to the Vested Money
Purchase Pension Plan Dividend Sub-Account when received by the Trust Fund and
shall be 100% vested upon receipt.

6.6 Qualified Reservist Distribution

          (a) Upon making an Appropriate Request, a Participant who is a member
of a reserve component or is ordered or called to active duty for a period in
excess of 179 days or an indefinite period shall be allowed to withdraw all or
part of the value of his Account attributable to his Employee Pre-Tax
Contributions.

          (b) In order to be eligible for a distribution described in a) above,
the Participant must be ordered or called-up to active duty after September 11,
2001.

          (c) The distribution under this Section must be made during the period
beginning on the date of such order or call and ending no later than the close
of the period of active duty.

          (d) Effective January 1, 2010, a Participant in Qualified Military
Service for a period of more than 30 days shall be deemed to have incurred a
severance from employment and may elect to receive a distribution from the Plan
on account of his severance from employment under Code Section
401(k)(2)(B)(i)(I).

- 83 -

--------------------------------------------------------------------------------



ARTICLE VII

TRUST FUND

7.1 Contributions

          Contributions by the Employer and Participants as provided for in
Article III shall be paid over to the Trustee. All Contributions shall be
irrevocable, except as otherwise provided in this Plan, and may be used only for
the exclusive benefit of Participants and their Beneficiaries or for the payment
of reasonable expenses of administering the Plan.

7.2 Trustee

          (a) Quest Diagnostics will maintain an agreement with the Trustee
under which the Trustee will receive, invest and administer as a trust fund
Contributions made under this Plan, and earnings or losses thereon, in
accordance with the Trust Agreement. Such Trust Agreement is incorporated by
reference as a part of the Plan, and the rights of all persons entitled to
benefits hereunder are subject to the terms of the Trust Agreement. The Trust
Agreement specifically provides, among other things, for the investment and
reinvestment of the Trust Fund and the income thereof, the management of the
Trust Fund, the responsibilities and obligations of the Trustee, removal of the
Trustee and appointment of a successor, accounting by the Trustee and the
disbursement of the Trust Fund. No Plan fiduciary, other than the Trustee
itself, shall be liable for any act or omission of any Trustee with respect to
any duties allocated or delegated to such Trustee.

          (b) Except to the extent provided in the Trust Agreement, the Trustee
shall have no authority to manage the Trust Fund. Participants may direct the
investment of amounts credited to their Accounts and future contributions to
their Accounts among the then-available Investment Options in accordance with
Section 7.4.

- 84 -

--------------------------------------------------------------------------------



          (c) Upon the direction of Quest Diagnostics, the Trustee shall
maintain all or any part of the Trust Fund in a master trust along with assets
allocable to any other tax-qualified employee pension benefit trust sponsored by
Quest Diagnostics or an Affiliate. Pursuant to such a master trust agreement,
the Trustee shall commingle such assets and make joint or common investments and
carry joint accounts on behalf of this Plan and such other trust or trusts,
allocating undivided shares or interests in such investments or accounts or any
pooled assets of the two or more trusts in accordance with their respective
interests, provided that the Trustee also shall maintain records of the separate
interests of each such trust participating in the master trust.

7.3 Investment Options

          (a) The Trust shall consist of such Investment Options as may be
designated from time to time by the Investment Committee. An Investment Option
may consist of:

 

 

 

          (1) an interest or interests in registered regulated investment
companies (“mutual funds”) that are independent of, or proprietary to, the
Trustee or its affiliates; or

 

 

 

          (2) an interest or interests in a group, common or collective trust
maintained for the collective investment of employee benefit plans qualified
under Code Section 401(a) that is independent of, or proprietary to, the Trustee
or its affiliates. If a group, common or collective investment fund or trust
maintained by the Trustee (or other person) that may be invested in by a plan
and trust qualified under Code Sections 401(a) and 501(a) is so used, the
governing provisions of such fund or trust shall be incorporated by reference to
the extent required by applicable law.

          (b) Notwithstanding anything in subsection (a) to the contrary, one of
the Investment Options shall be the Quest Diagnostics Incorporated Stock Fund
described in Section 7.5.

- 85 -

--------------------------------------------------------------------------------



7.4 Investment Direction by Participants

          (a) Participants shall direct the investment of their Accounts and
future contributions to their Accounts among the then-available Investment
Options in a manner prescribed by the Plan Administrator or the recordkeeper,
which directions shall be in accordance with such rules and procedures as the
Plan Administrator or the recordkeeper may establish. It is intended that the
Plan meet the requirements of ERISA Section 404(c) and that it be construed,
maintained and administered as an “ERISA Section 404c plan” within the meaning
of Regulation §2550.404(c) –1(b)(1). Exchanges between Investment Options shall
be subject to any restrictions imposed by the Investment Options and such
procedures as have been adopted by the Plan Administrator or the recordkeeper.
The Plan Administrator or the recordkeeper may modify such procedures after
providing reasonable notification to Participants. Subject to such rules and
procedures as the Plan Administrator may establish, a Participant’s investment
directions shall remain in effect until changed by him.

          (b) In the absence of any valid Investment Option specification to the
contrary, a Participant’s Account automatically shall be invested in the
applicable default investment alternative specified by the Investment Committee.
It is intended that such default Investment Option(s) be a “qualified default
investment alternative” in compliance with ERISA Section 404(c)(5). Commencing
on the date that is thirty (30) days after the Employee’s date of hire with an
Employer (or such other date as the Plan Administrator shall designate), the
Employee may change his default Investment Option specification in accordance
with subsection (a).

          (c) A loan under Section 6.1 is considered a self-directed investment
by the borrower of the portion of his Account that is invested in the note
reflecting such loan that he executed in accordance with the provisions of
Section 6.1. Notwithstanding any other provision of the Plan

- 86 -

--------------------------------------------------------------------------------



to the contrary, no Account other than the borrower’s Account shall share in the
interest paid on the loan or bear any expense or loss incurred because of the
loan.

          (d) The Plan Administrator may provide that any transactional costs or
charges imposed or incurred for an Investment Option shall be charged to the
Account of the Participant directing such investment. Transactional costs and
charges shall include, but are not limited to, charges for the acquisition, sale
or exchange of assets, brokerage commissions, service charges and professional
fees.

          (e) A Participant may not elect to have more than twenty-five percent
(25%) of Contributions on his behalf on a pay period basis allocated to the
Quest Diagnostics Incorporated Stock Fund. If twenty-five percent (25%) or more
of the value of a Participant’s Account is attributable to an investment in the
Quest Diagnostics Incorporated Stock Fund, no future investments into the Quest
Diagnostics Incorporated Stock Fund will be permitted until the investment in
the Quest Diagnostics Incorporated Stock Fund comprises less than twenty-five
percent (25%) of the value of his Account. Future investments into the Quest
Diagnostics Incorporated Stock Fund then will be permitted, subject to the
preceding sentences of this paragraph (e). Notwithstanding the preceding
sentences of this paragraph (e), to the extent any portion of the Employer
Matching Contribution or of any Employer Discretionary Contribution is made in
Quest Diagnostics Common Stock, that portion shall be invested as a contribution
in-kind to the Quest Diagnostics Incorporated Stock Fund.

7.5 Quest Diagnostics Incorporated Stock Fund

          One of the Investment Options shall be the Quest Diagnostics
Incorporated Stock Fund, which will be invested primarily in Quest Diagnostics
Common Stock, provided such stock qualifies as qualifying employer securities
within the meaning of ERISA Section 407(d)(5). The Plan is intended to be an
eligible individual account plan under ERISA Section 407(d)(3). The

- 87 -

--------------------------------------------------------------------------------



portion of the Plan comprised of the Quest Diagnostics Incorporated Stock Fund
shall be an employee stock ownership plan under Code Sections 409 and
4975(e)(7), which shall include the share distribution requirements of Code
Section 409(h) and the participant pass-through voting rights required under
Code Section 409(e). The level of Plan assets invested in such fund shall be
determined by Participants’ Investment Option specifications and, subject to any
restrictions that may be imposed under Section 7.4(e), may consist of up to 100%
of all Plan assets; provided that in no event may any portion of a Participant’s
Account be required to be maintained in the Quest Diagnostics Incorporated Stock
Fund. With respect to the Quest Diagnostics Incorporated Stock Fund, the Plan is
intended to comply with Quest Diagnostics’ securities law compliance policy and
with applicable federal securities laws.

7.6 Expenses of Plan and Trust

          All expenses of administering the Plan and the Trust Fund, including
expenses of the Committee or the Trustee and direct expenses of the Plan
Administrator, shall be paid from the Trust Fund, provided that such expenses
(or a portion thereof) may, in the discretion of Quest Diagnostics, be paid by
the Employers. If the Employers do not pay all such expenses, expenses may be
charged to the Accounts of Participants and alternate payees.

- 88 -

--------------------------------------------------------------------------------



ARTICLE VIII

PLAN ADMINISTRATION

 

 

8.1 General

          (a) A Plan fiduciary shall have only those specific powers, duties,
responsibilities, and obligations that are explicitly given such person under
the Plan and Trust Agreement. A person may serve in more than one fiduciary
capacity with respect to the Plan and may employ one or more persons to render
advice with regard to his fiduciary responsibilities. If a person is serving as
a fiduciary without compensation, all expenses reasonably incurred by such
person shall be reimbursed by the Employers or from the assets of the Trust
Fund.

          (b) To the extent provided by ERISA Section 405(c), a fiduciary may
allocate any of his responsibilities for the operation and administration of the
Plan. However, a fiduciary may not allocate any responsibilities as contained
herein relating to the management or control of the Trust Fund except: (1)
through the employment of an investment manager; (2) to the Trustee as provided
in the Trust Agreement relating to the Trust Fund; (3) to the extent
Participants select among the available Investment Options; or (4) through
delegation by the Committee, in accordance with Section 8.3, to another
committee (the “Investment Committee”) of the responsibility to add, change or
delete Investment Options and make other investment-related discretionary
decisions, or to another committee (the “Appeals Committee”) of the
responsibility to make final determinations of claims for benefits.

 

 

8.2 Quest Diagnostics

          Quest Diagnostics established and maintains the Plan for the benefit
of Eligible Employees of the Corporation and of the other participating
Employers. Quest Diagnostics also is the “administrator” of the Plan within the
meaning of ERISA Section 3(16)(A). In accordance with specific provisions of the
Plan, Quest Diagnostics has delegated certain of its rights and

- 89 -

--------------------------------------------------------------------------------



obligations to the Employer, the Trustee and the Committee and these parties
shall be solely responsible for these, and only these, delegated rights and
obligations. In particular, the Committee shall be the “named fiduciary” of the
Plan, as that term is defined in ERISA Section 402(a)(2), with the authority
(including the authority as provided in Section 8.3 to delegate duties and
responsibilities) to control and manage the operation and administration of the
Plan and the authority to select the investment alternatives available under the
Plan (other than the Quest Diagnostics Incorporated Stock Fund) and any
investment managers; provided that the Committee shall not be responsible for
any responsibility allocated to a Trustee, an investment manager or an Employer.

 

 

8.3 Benefits Administration Committee; Delegation

          (a) The Board shall appoint a Benefits Administration Committee (the
“Committee”) of not less than three (3) persons to hold office at the pleasure
of the Board. Members of the Committee shall be paid no compensation from the
Trust Fund for their service on the Committee. Except as may be required by law,
no bond or other security will be required of any Committee member.

          (b) In accordance with the provisions of the Plan, the Committee has
been delegated certain administrative functions relating to the Plan with all
powers necessary to enable it properly to carry out such duties. In particular,
the Committee shall have discretionary authority to construe the Plan, and to
determine, consistent with the terms of the Plan, all questions that may arise
thereunder relating to:

 

 

 

          (1) the eligibility of individuals to participate in the Plan;

 

 

 

          (2) the amount of benefits to which any Participant or Beneficiary may
become entitled hereunder; and

 

 

 

          (3) any situation not specifically covered by the provisions of the
Plan.

- 90 -

--------------------------------------------------------------------------------



          The Committee has designated the Appeals Committee, whose members need
not be members of the Committee, to review appeals from initial claim denials
and which shall have the responsibility for determining the eligibility of any
Participant or Beneficiary for benefits under the Plan.

          (c) The determination of the Committee (or its designate) shall be
final and binding on all interested parties. All disbursements from the Trust
Fund by the Trustee shall be made upon, and in accordance with, the written
directions of the Committee. When the Committee is required in the performance
of its duties hereunder to administer or construe, or to reach a determination
under any of the provisions of the Plan, it shall do so on a uniform, equitable
and nondiscriminatory basis.

          (d) The Committee has designated the Investment Committee, whose
members need not be members of the Committee, to review and monitor the
Investment Options under the Plan, and at any time to add, change or delete the
available Investment Options and make other investment-related discretionary
decisions; provided that neither the Committee nor or its designate (including
the Investment Committee) has the power to remove the Quest Diagnostics
Incorporated Stock Fund as an available Investment Option under the Plan.

          (e) The Committee also shall be responsible for communicating with
Participants as needed to maintain Plan compliance with ERISA Section 404(c)
including, but not limited to, the receipt and transmission of Participants’
directions as to the investment of their Accounts and the formation of policies,
rules, and procedures pursuant to which Participants may give investment
instructions with respect to the investment of their Accounts.

          (f) The Committee has delegated certain administrative function to
Quest Diagnostics acting as the “Plan Administrator.” Notwithstanding the
preceding, in its capacity as

- 91 -

--------------------------------------------------------------------------------



Plan Administrator, Quest Diagnostics will have no duties and responsibilities
which may be considered administrative in nature but involve an exercise of
discretion within the meaning of ERISA Section 3(21)(A)(iii).

          (g) The Plan Administrator has delegated its responsibilities for the
day-to-day administration of the Plan to the Human Resources Department of Quest
Diagnostics. The Human Resources Department may delegate all or any portion of
such ministerial duties to a recordkeeper or other service provider to the Plan.
References in the Plan to forms, notices or applications submitted to, and
procedures established by, the Plan Administrator or the Committee are deemed to
include submissions to and procedures established by the Human Resources
Department, the Plan’s recordkeeper or other service provider to the Plan.
Further, the Plan Administrator may specifically designate some other person
with whom or which such instruments may be filed.

 

 

8.4 Organization and Operation of the Committee

          (a) The Committee shall choose from among its members a chairman and a
secretary. Actions of the Committee shall be determined by the vote of a
majority of its members. Either the chairman or the secretary of the Committee
may execute any certificate or other written direction on behalf of the
Committee. The Committee may adopt and enforce such rules of procedure as may be
appropriate for the administration of the Plan and as are consistent with its
terms. The Committee may establish a charter setting forth principles under
which the Committee shall conduct its business.

          (b) The Committee shall hold meetings upon such notice, at such place
or places and at such time or times as the Committee may from time to time
determine. Meetings may be called by the chairman or by any two members. A
majority of the members of the Committee at

- 92 -

--------------------------------------------------------------------------------



the time in office shall constitute a quorum for the transaction of business.
The Committee also may act by written consent in lieu of a meeting.

          (c) A member may resign from the Committee at any time by giving
written notice of his resignation to Quest Diagnostics at least thirty (30) days
in advance, unless Quest Diagnostics waives the requirement of written notice.
The Board shall appoint replacement Committee members. An individual employed by
Quest Diagnostics or an Affiliate when appointed a member of the Committee shall
be deemed to have resigned from the Committee effective as of the date he ceases
to be employed by Quest Diagnostics and its Affiliates, unless the Board shall
affirmatively act to retain him on the Committee.

          (d) Nothing herein shall prevent a Committee member from being a
Participant, or from acting on Plan matters which affect himself by virtue of
affecting all Participants generally. However, a Committee member shall not act
on any matter which affects himself specially. If application of the preceding
sentence results in there not being a quorum to act on any matter, the Board
shall appoint the necessary number of temporary Committee members to take
action.

          (e) The Committee may retain such accountants, actuaries, attorneys,
advisors and other persons as it deems necessary or desirable to the
administration of the Plan. The Committee also may delegate its authority and
duties to such persons it designates, including persons other than Committee
members, and shall not be liable for any act or omission of a person so
designated.

          (f) The Committee shall be entitled to rely upon all records furnished
by the Employers and upon tables, valuations, certificates and reports furnished
by the accountants, actuaries, attorneys, advisors and other persons it has
appointed and upon all opinions given by any counsel selected or approved by the
Committee or by Quest Diagnostics. References in this

- 93 -

--------------------------------------------------------------------------------



Plan to the Committee shall be construed to include any person to whom the
Committee has delegated authority in regard to the particular matter.

          (g) The procedures described in this Section also shall apply to the
Investment Committee, the Appeals Committee and such other committee or
subcommittee as may be established by the Committee.

 

 

8.5 Employers: Indemnification and Information

          (a) The Employers shall indemnify each member of the Board, the
Committee and any employees of the Employers or of Quest Diagnostics to whom any
fiduciary responsibility with respect to the Plan is allocated or delegated,
from and against any and all liabilities, costs and expenses incurred by such
persons as a result of any act or omission to act in connection with the
performance of their fiduciary duties, responsibilities and obligations under
the Plan and under ERISA, except for liabilities and claims arising from such
fiduciary’s willful misconduct or gross negligence. For such purpose, the
Employers may obtain, pay for and keep current a policy or policies of
insurance. Where such policy or policies of insurance are purchased, there shall
be no right to indemnification under this Section 8.5, except to the extent of
any deductible amount under the policy or policies or with regard to covered
claims in excess of the insured amount. No Plan assets may be used for any
indemnification.

          (b) The Employers shall supply such full and timely information for
all matters relating to the Plan as (1) the Committee, (2) the Plan
Administrator, (3) the Trustee and (4) the accountant engaged on behalf of the
Plan by Quest Diagnostics may require for the effective discharge of their
respective duties. The Committee, the Plan Administrator and the Trustee shall
be entitled to rely upon all records furnished by the Employers.

- 94 -

--------------------------------------------------------------------------------




 

 

8.6 Claims for Benefits — Initial Review

          (a) All claims for benefits under the Plan shall be submitted to the
Plan Administrator, which shall have the initial responsibility for determining
the eligibility of any Participant or Beneficiary for benefits. All claims for
benefits shall be made in writing and shall set forth the facts which such
Participant or Beneficiary believes to be sufficient to entitle him to the
benefit claimed. The Plan Administrator may adopt forms for the submission of
claims for benefits, in which case all claims for benefits shall be filed on
such forms. Upon request, the Plan Administrator shall provide Participants and
Beneficiaries with all such forms.

          (b) Upon receipt by the Plan Administrator of a claim for benefits, it
shall determine all facts which are necessary to establish the right of an
applicant to benefits under the provisions of the Plan and the amount thereof as
herein provided. The claimant shall be notified in writing by the Plan
Administrator of its decision with respect to such claim within 90 days after
the receipt of written request for benefits.

          (c) If any claim for benefits is denied, the notice shall be written
in a manner calculated to be understood by the claimant and shall include:

 

 

 

          (1) The specific reason or reasons for the denial;

 

 

 

          (2) Specific references to the pertinent Plan provisions on which the
denial is based;

 

 

 

          (3) A description of any additional material or information necessary
for the applicant to perfect the claim and an explanation why such material or
information is necessary;

 

 

 

          (4) An explanation of the Plan’s claim review procedures; and

 

 

 

          (5) A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following denial of his appeal.

- 95 -

--------------------------------------------------------------------------------



          (d) If special circumstances require an extension of time for
processing the initial claim, a written notice of the extension and the reason
therefor shall be furnished to the claimant by the Plan Administrator before the
end of the initial 90-day period. In no event shall such extension exceed 180
days after the receipt of the initial claim for benefits.

 

 

8.7 Denial of Benefits — Appeal Procedure

          (a) In the event a claim for benefits is denied, the claimant or his
duly authorized representative, at the claimant’s sole expense, may appeal the
denial by filing a written request for review with the Appeals Committee within
60 days of the receipt of written notice of denial or 60 days from the date such
claim is deemed to be denied. In pursuing such appeal, the claimant or his duly
authorized representative may review pertinent Plan documents, and may submit
issues and comments in writing.

          (b) The decision on review shall be made by the Appeals Committee
within 60 days of receipt of the request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of a request for review. If such an extension of time is required,
written notice of the extension shall be furnished to the claimant before the
end of the original 60-day period, and such extension notice shall indicate the
special circumstance requiring an extension of the time and the date by which
the Appeals Committee expects to render a decision.

          (c) The decision on review will consider all information submitted,
regardless whether such information was submitted or considered in the original
decision. The decision on review shall be in writing, written in a manner
calculated to be understood by the claimant, and shall include:

 

 

 

          (1) The specific reason or reasons for the denial;

- 96 -

--------------------------------------------------------------------------------




 

 

 

          (2) Specific references to the pertinent Plan provisions on which the
denial is based;

 

 

 

          (3) A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records or
other information relevant to the claimant’s claims; and

 

 

 

          (4) A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following denial of his appeal on review.

          (d) If the decision on review is not furnished within the time
specified above, the claim shall be deemed denied on review. The decision of the
Appeals Committee upon review will be final and binding on all parties.

 

 

8.8 Other Provisions relating to Claims for Benefits

          For purposes of Sections 8.6 and 8.7, a document, record or other
information shall be considered “relevant” to a claimant’s claim if such
document, record or other information:

          (a) was relied upon in making the benefit determination;

          (b) was submitted, considered, or generated in the course of making
the benefit determination, without regard to whether such document, record, or
other information was relied upon in making the benefit determination; or

          (c) demonstrates compliance with the administrative processes and
safeguards required in making the benefit determination.

 

 

8.9 Records

          All acts and determinations of the Committee, or of the Investment
Committee or Appeals Committee appointed by the Committee pursuant to Section
8.3, shall be duly recorded by the secretary thereof and all such records,
together with such other documents as may be necessary in exercising its duties
under the Plan shall be preserved in the custody of such

- 97 -

--------------------------------------------------------------------------------



secretary. Such records and documents shall at all times be open for inspection
and for the purpose of making copies by any person designated by Quest
Diagnostics. The Committee shall provide such timely information, resulting from
the application of its responsibilities under the Plan, as needed by the Trustee
and the accountant engaged on behalf of the Plan by Quest Diagnostics, for the
effective discharge of their respective duties.

- 98 -

--------------------------------------------------------------------------------



ARTICLE IX

AMENDMENT AND TERMINATION OF THE PLAN; MERGERS AND TRANSFERS

 

 

9.1 Amendment of the Plan

          (a) The Chief Executive Officer, the President and the Vice President
of Human Resources of Quest Diagnostics, and any other officer of Quest
Diagnostics who is authorized by the Board, shall have the right at any time,
with approval of the Board, to amend the Plan in whole or in part, including
retroactively to the extent necessary. Notwithstanding the preceding sentence,
such Board approval shall not be required for:

 

 

 

          (1) any technical or clarifying amendment deemed necessary or
appropriate to facilitate the administration, management or interpretation of
the Plan or to conform the Plan thereto or to qualify and maintain the Plan as a
plan meeting the requirements of the Code or other applicable law;

 

 

 

          (2) any amendment adding or modifying an operational provision
resulting from a corporate transaction (e.g., service-related issues);

 

 

 

          (3) any amendment that does not, in the opinion of the relevant
officer, increase the benefits under the Plan or otherwise increase the
Employers’ costs with respect to the Plan; or

 

 

 

          (4) the participation in the Plan as an Employer by any entity.

          (b) The duties, powers and liability of the Trustee shall not be
increased without its written consent. The amount of benefits which, at the
later of the adoption or effective date of such amendment, shall have accrued
for any Participant or Beneficiary shall not be adversely affected thereby. No
such amendment shall have the effect of revesting in the Employers any part of
the principal or income of the Trust Fund. No amendment may eliminate or reduce
any early retirement benefit or subsidy that continues after retirement or
optional form of benefit

- 99 -

--------------------------------------------------------------------------------



protected under Code Section 411(d)(6). Unless expressly provided for in such
amendment, an amendment shall not affect the rights and obligations of any
Participant who severed from employment prior to the effective date of the
amendment.

 

 

9.2 Termination of the Plan

          (a) Quest Diagnostics expects to continue the Plan indefinitely, but
continuance is not assumed as a contractual obligation and Quest Diagnostics may
terminate the Plan at any time in whole or in part. Further, each Employer
reserves the right at any time by action of its board of directors to terminate
the Plan as applicable to itself. If an Employer terminates or partially
terminates the Plan or permanently discontinues its Contributions at any time,
or if a partial termination of the Plan occurs, each Participant affected
thereby shall be fully vested in his Account to the extent then funded or
credited except as otherwise required or permitted by applicable Regulations.
Also, Quest Diagnostics in its sole discretion, by action of its Chief Executive
Officer, President, Vice President of Human Resources or any other officer who
is authorized by the Board, may fully vest the Accounts of a group of
Participants because they are affected by a business divestiture, layoff or
other similar transaction, in which case the rules relating to partial
termination referred to above shall apply, even if a true partial termination
under Code Section 411(d)(3) has not occurred.

          (b) In the event of termination of the Plan by an Employer, the Plan
Administrator shall value the Trust Fund as of the date of termination. That
portion of the Trust Fund applicable to any Employer for which the Plan has not
been terminated shall be unaffected. The Accounts of Participants and
Beneficiaries affected by the termination, as determined by the Plan
Administrator, shall, at the direction of the terminating Employer, continue to
be administered as part of the Trust Fund, distributed to such Participants or
Beneficiaries pursuant to Section 5.6 or transferred to a qualified plan
maintained by such Employer. Distributions upon Plan

- 100 -

--------------------------------------------------------------------------------



termination of amounts attributable to Employee Pre-Tax Contributions and
amounts credited to sub-accounts subject to similar distribution restrictions
shall be made only to the extent permitted by Code Section 401(k)(10).

 

 

9.3 Merged Plans; Transferred Funds

          (a) Upon written direction of Quest Diagnostics, the Trustee may enter
into merger agreements or direct transfer of asset agreements with the trustees
of other retirement plans described in Code Section 401(a), including any
elective transfer, and to accept the direct transfer of plan assets, or to
transfer plan assets, as a party to any such agreement.

          (b) In the event another defined contribution plan (a “merged plan”)
is merged into and made a part of the Plan, each Employee who was eligible to
participate in the “merged plan” immediately prior to the merger shall become a
Participant in this Plan on the date of the merger. In no event shall a
Participant’s vested interest in his Account attributable to amounts transferred
(the “merger sub-account”) to the Plan from the merged plan on and after the
merger be less than his vested interest in such account under the merged plan
immediately prior to the merger and such transfer, merger or consolidation may
not otherwise result in the elimination or reduction of any “Section 411(d)(6)
protected benefits” of such Employee or violation of any of the distribution
restrictions of Section 5.13 or other restrictions applicable to them under such
other plan (to the extent required by law). Notwithstanding any other provision
of the Plan to the contrary, a Participant’s service, if any, credited for
eligibility and vesting purposes under the merged plan as of the merger shall be
included as Eligibility Service and Years of Vesting Service under the Plan.
Special provisions, if any, applicable to a Participant’s merger sub-account
shall be specifically reflected in Appendix B to the Plan.

- 101 -

--------------------------------------------------------------------------------



          (c) Notwithstanding any provision in this Plan to the contrary, no
contribution by or on behalf of any Participant shall be made under this Plan
for any period during which any contribution is made by or on behalf of him
while he is a participant in a “merged plan.”

          (d) Other Plan-to-Plan Transfers from Qualified Plans.

 

 

 

          (1) With the consent of the Plan Administrator, amounts may be
transferred (within the meaning of Code Section 414(l)) to this Plan from other
tax qualified plans under Code Section 401(a), provided the plan from which such
funds are transferred permits the transfer to be made and the transfer will not
jeopardize the tax-exempt status of the Plan or Trust or create adverse tax
consequences for the Employer. The amounts transferred shall be set up in a
separate sub-account if deemed advisable by the Plan Administrator.

 

 

 

          (2) Notwithstanding anything herein to the contrary, a transfer
directly to this Plan from another qualified plan (or a transaction having the
effect of such a transfer) shall be permitted only if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit” as
described in Section 9.3(b).

- 102 -

--------------------------------------------------------------------------------



ARTICLE X

PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN

 

 

10.1 Participation in the Plan by an Affiliate

          (a) With the consent of Quest Diagnostics pursuant to Section 9.1, any
Affiliate, by action of its board of directors or duly authorized officer, may
adopt the Plan for the benefit of its Employees. Any Affiliate that has adopted
the Plan may terminate its participation at any time by action of its board of
directors or duly authorized officer. Any Affiliate which has adopted the Plan,
and has not terminated its participation in the Plan, shall be listed in an
Appendix hereto or listed in the summary plan description of the Plan as an
Employer.

          (b) By becoming an Employer, an Affiliate agrees that:

 

 

 

          (1) the provisions of this Plan including, but not limited to, this
Article X and any amendments hereto shall control with respect to the duties,
rights and benefits under the Plan of the Employer’s Employees and their
Beneficiaries;

 

 

 

          (2) Quest Diagnostics, the Committee, the Investment Committee, the
Appeals Committee and the Plan Administrator are its agents to exercise on its
behalf all the powers and authority conferred upon Quest Diagnostics, the
Committee, the Investment Committee, the Appeals Committee and the Plan
Administrator, respectively, under the Plan. The authority of Quest Diagnostics,
the Committee, the Investment Committee, the Appeals Committee and the Plan
Administrator, respectively, to act as such agents shall continue until the Plan
is terminated as to such Employer;

 

 

 

          (3) the Trustee shall commingle, hold and invest as one Trust Fund all
contributions made by the Employers, as well as all increments thereof;

 

 

 

          (4) any expenses of the Plan which are to be paid by the Employers or
borne by the Trust Fund shall be paid by each Employer in the same proportion
that the total

- 103 -

--------------------------------------------------------------------------------




 

 

 

amount standing to the credit of all Participants employed by such Employer
bears to the total amount standing to the credit of all Participants, or in such
other manner as may be determined by the Committee;

 

 

 

          (5) it will be bound by all interpretations, determinations, and
actions taken by the Committee or the Plan Administrator and all actions taken
by Quest Diagnostics as settlor of the Plan;

 

 

 

          (6) it will perform such other acts including, but not limited to,
payment of such amounts into the Plan to be allocated to Employees of the
Employer as Quest Diagnostics, the Committee or the Plan Administrator deem
necessary in order to maintain the Plan’s compliance with applicable law; and

 

 

 

          (7) it will indemnify and hold harmless the Committee; Quest
Diagnostics and its Affiliates; officers, directors, shareholders, employees and
agents of Quest Diagnostics and its Affiliates; the Plan; the Trustee; Plan
fiduciaries; and Participants and Beneficiaries of the Plan, as well as their
respective successors and assigns, against any cause of action, loss, liability,
damage, cost, or expense of any nature whatsoever (including, but not limited
to, attorney’s fees and costs, whether or not suit is brought, as well as IRS
plan disqualifications, other sanctions or compliance fees or Department of
Labor fiduciary breach sanctions and penalties) arising out of or relating to
the Employer’s noncompliance with any of the Plan’s terms or requirements; any
intentional or negligent act or omission the Employer commits with regard to the
Plan; and any omission or provision of incorrect information by the Employer
with regard to the Plan which causes the Plan to fail to satisfy the
requirements of a tax-qualified plan.

- 104 -

--------------------------------------------------------------------------------



          (c) In the event an Employee is transferred between Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a Severance from Employment hereunder, and the
Employer to which the Employee is transferred shall thereupon become obligated
hereunder with respect to such Employee in the same manner as was the Employer
from which the Employee was transferred. An Employee’s transfer of employment
from an Employer to an Affiliate that is not an Employer also shall not effect a
Severance from Employment hereunder.

          (d) Contributions made by any Employer shall be treated as
Contributions made by the Corporation for purposes of the Plan. Forfeitures
arising from those Employer contributions shall be used for the benefit of all
Participants.

          (e) The Plan Administrator may establish procedures governing the
participation of entities other than the Corporation in the Plan.

 

 

10.2 Participation in the Plan by other Organizations

          (a) An organization that is not an Affiliate may, with the consent of
Quest Diagnostics pursuant to Section 9.1, adopt the Plan. Any unaffiliated
organization that becomes an Employer under the Plan shall promptly deliver to
Quest Diagnostics and the Committee a copy of the resolutions or other documents
evidencing its adoption of the Plan, which resolutions shall include the same
undertakings as required of an Affiliate under Section 10.1.

          (b) If any Employer is not an Affiliate, then the Plan shall be a
multiple employer plan as described in Code Section 413(c). Nothing in this
Article X shall be treated as modifying the definition of “Employer” as shown in
Article I. For example, a controlled group of corporations that is unrelated to
Quest Diagnostics may adopt the Plan, but that group shall be treated as one
Employer to the extent required by the Plan and applicable Regulations.

- 105 -

--------------------------------------------------------------------------------




 

 

10.3 Service and Termination of Service

          An Employee’s service under the Plan includes all service with any and
all Employers during the period such entities were Employers. An Employee who
terminates employment with one Employer and immediately commences employment
with another Employer has not terminated employment or had a separation from
service.

- 106 -

--------------------------------------------------------------------------------



ARTICLE XI

TOP HEAVY PROVISIONS

 

 

11.1 Determination of Top Heavy Status

          (a) The Plan will be considered a “Top Heavy Plan” for any Plan Year
if as of the Determination Date: (A) the value of the Accounts of Participants
who are Key Employees as of such Determination Date exceeds 60% of the value of
the Accounts (but excluding catch-up contributions under Code Section 414(v) and
earnings thereon) of all Participants as of such Determination Date, excluding
former Key Employees (the “60% Test”); or (B) the Plan is part of a Required
Aggregation Group which is Top Heavy. Notwithstanding the results of the 60%
Test, the Plan shall not be considered a Top Heavy Plan for any Plan Year in
which the Plan is a part of a Required or Permissive Aggregation Group that is
not Top Heavy.

          (b) For purposes of the 60% Test:

 

 

 

          (1) all distributions made from Accounts within the one-year period
ending on the Determination Date (or, in the case of a distribution made for a
reason other than separation from service, death or disability, within the
five-year period ending on the Determination Date) shall be taken into account;

 

 

 

          (2) if a Participant is a non-Key Employee with respect to the Plan
for the Plan Year in question, but he was a Key Employee with respect to the
Plan for any prior Plan Year, his Account shall not be considered; and

 

 

 

          (3) If a Participant has not performed any service for an Employer at
any time during the one-year period ending on the Determination Date, his
Account shall not be considered.

- 107 -

--------------------------------------------------------------------------------




 

 

11.2 Minimum Allocations

          Notwithstanding Sections 4.5 and 4.6, for any Plan Year during which
the Plan is a Top Heavy Plan, the rate of Employer Matching Contributions and
Discretionary Contributions for such Plan Year allocated to the Accounts of
Participants who are non-Key Employees and who remain employed by the Employer
(or any Affiliate) at the end of the Plan Year (regardless of any such
Participant’s hours of service or level of compensation during the Plan Year)
shall be not less than the lesser of:

          (a) three percent (3%) of such non-Key Employee’s Section 415
Compensation, as limited under Code Section 401(a)(17) as adjusted; or

          (b) the highest aggregate percentage of Section 415 Compensation, as
limited under Code Section 401(a)(17) as adjusted, at which Employer Matching
Contributions, Discretionary Contributions and Employee Pre-Tax Contributions
are made (or required to be made) and allocated under Article IV for any Key
Employee for the Plan Year.

          If a Participant is covered by more than one defined contribution plan
on account of his employment with the Employer or any Affiliate, the minimum
allocation required by this Section shall be determined by aggregating the
allocations under all such plans.

 

 

11.3 Impact on Minimum Benefits where Employer Maintains Both Defined Benefit
and Defined Contribution Plans

          If the Employer (or any Affiliate) maintains a defined benefit plan in
addition to this defined contribution plan, both of which are Top-Heavy, then:

          (a) in the case of eligible non-Key Employees covered only by the
defined benefit plan, the minimum benefit under the defined benefit plan shall
be provided; and

          (b) in the case of eligible non-Key Employee not covered by the
defined benefit plan but covered under a defined contribution plan, or covered
by both plans, a minimum allocation

- 108 -

--------------------------------------------------------------------------------



of five percent (5%) of such non-Key Employee’s Section 415 Compensation shall
be provided. If a Participant is covered by more than one defined contribution
plan on account of his employment with the Employer and/or any Affiliate, the
minimum allocation required by this Section shall be determined by aggregating
the allocations under all such defined contribution plans.

 

 

11.4 Impact on Vesting

          (a) If the Plan is top-heavy in any Plan Year, then notwithstanding
anything contained in the Plan to the contrary, each Participant with an Hour of
Service after the Plan becomes top-heavy shall be vested in the portion of his
Account attributable to Employer contributions (to the extent such portion is
not then fully vested and nonforfeitable) as determined under the following
table:

 

 

 

Years of Vesting Service

 

Vested Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 3

 

0%

3 or more

 

100%

          (b) A Participant’s vested percentage in his Account shall not be less
than that determined as of the last day of the most recent top-heavy Plan Year.
Further, if the Plan at any time has been top heavy and then ceases being
top-heavy, the vested percentage in the Account of a Participant who has at
least three (3) Years of Vesting Service (determined as of the last day of the
most recent top-heavy year) shall not be less than what it would be if the Plan
had not ceased being top-heavy.

 

 

11.5 Requirements Not Applicable

          The requirements of this Article shall not apply with respect to any
Plan Year in which the Plan consists solely of a cash or deferred arrangement
which meets the requirements of Code Sections 401(k)(12) or 401(k)(13), and
matching contributions with respect to which the requirements of Code Sections
401(m)(11) or 401(m)(12) are met.

- 109 -

--------------------------------------------------------------------------------




 

 

11.6 Top-Heavy Definitions

          Determination Date – With respect to any Plan Year, the last day of
the preceding Plan Year.

          Key Employee – An Employee or former Employee who at any time during
the Plan Year containing the Determination Date is or was: (1) an officer of the
Employer having annual Section 415 Compensation for such Plan Year which is in
excess of $130,000 (as adjusted pursuant to Code Section 416(i)(1)(A)), but in
no event shall the number of officers taken into account as Key Employees exceed
the lesser of (A) 50 or (B) the greater of 3 or 10% of all employees; (2) a 5%
owner of the Employer; or (3) a 1% owner of the Employer who has annual Section
415 Compensation of more than $150,000. For purposes of determining 5% and 1%
owners, neither the aggregation rules nor the rules of Code Sections 414(b), (c)
and (m) apply. Beneficiaries of a Key Employee are considered Key Employees, and
inherited benefits will retain the character of the benefits of the Employee who
performed services for the Employer. The identification of Key Employees will be
made in accordance with Code Section 416(i)(1).

          Non-Key Employee – Any Employee who is not a Key Employee, or who is a
former Key Employee. A Beneficiary of a Non-Key Employee is treated as a Non-Key
Employee, but only if the Beneficiary is neither a Key Employee nor a
Beneficiary of a Key Employee.

          Permissive Aggregation Group – Each employee pension benefit plan
maintained by the Employer (or an Affiliate) which is considered part of the
Required Aggregation Group, plus one or more other employee pension benefit
plans maintained by the Employer (or an Affiliate) that are not part of the
Required Aggregation Group but that satisfy the requirements of Code Sections
401(a)(4) and 410 when considered together with the Required Aggregation Group.

          Required Aggregation Group – Each employee pension benefit plan
maintained by the Employer (or any Affiliate), whether or not terminated, in
which a Key Employee participates in

- 110 -

--------------------------------------------------------------------------------



the Plan Year containing the Determination Date, and each other employee pension
benefit plan maintained by the Employer (or any Affiliate), whether or not
terminated, in which no Key Employee participates but which during that period
enables a employee pension benefit plan in which a Key Employee participates to
meet the requirements of Code Sections 401(a)(4) or 410.

- 111 -

--------------------------------------------------------------------------------



ARTICLE XII

MISCELLANEOUS

 

 

12.1 Governing Law

          Except as preempted by federal law, the Plan shall be construed,
regulated and administered according to the laws of the state of New Jersey
(without regard to its conflict of laws provisions).

 

 

12.2 Construction

          The headings and subheadings in the Plan (other than in Article I)
have been inserted for convenience of reference only and shall not affect the
construction of the provisions hereof. In any necessary construction, the
masculine shall include the feminine or neuter and the singular the plural, and
vice versa. To the extent required by applicable federal law, a “spouse” means
the opposite-sex person to whom an Employee is legally married at the time in
question. A former spouse may be treated as a spouse or surviving spouse of an
Employee to the extent required under the terms of a QDRO.

 

 

12.3 Participant’s Rights; Acquittance

          Neither the establishment of the Plan and the Trust Fund nor any
modification thereof, nor the creation of any fund or account nor the payment of
any benefits, will give, or be construed as giving, to any Participant,
Beneficiary or other person any legal or equitable right against an Employer or
Affiliate, or any director, officer or employee thereof, or, except as provided
herein, the Trustee, other than to the extent provided under ERISA and other
applicable law. An Employer or Affiliate expressly reserves its right to
discipline, discharge, layoff or terminate the association of any Employee with
the Employer or Affiliate at any time to the same extent as if the Plan had
never gone into effect irrespective of the effect of such action upon his rights
hereunder, and such action will not create any claim against the Employer or an
Affiliate

- 112 -

--------------------------------------------------------------------------------



or against the Trust Fund for any payment except to the extent specifically
provided herein. The Employer shall not be liable for the payment of any benefit
provided for herein, and all benefits hereunder shall be payable only from the
Fund. No Participant, Beneficiary or other person will have any right whatever
to inspect for any purpose any book or record of the Employer or Affiliate other
than any document as to which ERISA grants inspection rights, and the furnishing
to such Participant, Beneficiary or other person by the Plan Administrator of
any information or statement with respect to matters appearing in, or which may
be based upon, any such book or record will be final, binding and conclusive
upon such Participant, Beneficiary or other person.

 

 

12.4 Spendthrift Clause

          Except as provided by a QDRO and except pursuant to certain judgments
and settlements under ERISA Section 206(d)(4) or as may be required pursuant to
the Code or the Mandatory Victims Restitution Act of 1996, none of the benefits,
payments, proceeds, or distributions under this Plan shall be subject to the
claim of any creditor of a Participant or a Beneficiary hereunder or to any
legal process by any creditor of a Participant or Beneficiary. Neither a
Participant nor a Beneficiary shall have any right to alienate, commute,
anticipate, or assign any of the benefits, payments, proceeds or distributions
under this Plan.

 

 

12.5 Mistake of Fact

          Notwithstanding anything herein to the contrary, upon the Employer’s
request, a Contribution which was made by a mistake of fact, or conditioned upon
initial qualification of the Plan or upon the deductibility of the Contribution
under Code Section 404, may be returned to the Employer by the Trustee within
one (1) year after the payment of the Contribution, the denial of the
qualification or the disallowance of the deduction (to the extent disallowed),
whichever is latest. For purposes of the preceding sentence, all contributions
to the Plan made before receipt of a favorable determination letter on
qualification from the Internal Revenue

- 113 -

--------------------------------------------------------------------------------



Service shall be conditioned on the Plan’s initial qualification, and all
contributions, whenever made, shall be conditioned on their deductibility under
Code Section 404. Except as this Plan may otherwise provide, any Contribution so
returned shall be adjusted to reflect its proportionate share of any Trust Fund
gain or loss if, and to the extent, allowable under applicable Regulations.
Notwithstanding any provision of this Plan to the contrary, the right or claim
of any Participant or Beneficiary to any asset of the Trust Fund or to any
benefit under the Plan shall be subject to, and limited by, the provisions of
this Section.

 

 

12.6 Recovery of Overpayment

          If the Plan makes an overpayment, the Plan has the right at any time
to, as elected by the Plan Administrator,:

 

 

 

 

(a)

recover that overpayment from the person to whom it was made;

 

 

 

 

(b)

offset the amount of that overpayment from a future payment; or

 

 

 

 

(c)

a combination of both.

The Plan shall be considered to have established an equitable lien by agreement
with the person to whom such overpayment was made. Such payee shall, upon
request, execute and deliver such instruments and papers as may be required, and
shall do whatever else is necessary, to secure such rights of recovery to the
Plan.

 

 

12.7 Plan Corrections

          In addition to the actions contemplated under Sections 3.11 and
5.13(c), the Plan Administrator, in conjunction with the Employer, may undertake
such correction of Plan errors as the Plan Administrator deems necessary,
including correction to preserve tax qualification of the Plan under Code
Section 401(a) or to correct a possible fiduciary breach under ERISA. Without
limiting the Plan Administrator’s authority under the prior sentence, the Plan
Administrator may undertake correction of Plan document, operational,
demographic and

- 114 -

--------------------------------------------------------------------------------



Employer eligibility failures under a method described in the Plan or
permissible under the EPCRS or any successor program to EPCRS. The Plan
Administrator also may undertake or assist the appropriate Plan fiduciary or
Plan official in undertaking correction of a possible fiduciary breach,
including correction under the U.S. Department of Labor Voluntary Fiduciary
Correction Program (“VFCP”) or any successor program to VFCP. To correct an
operational error, the Plan Administrator may require the Trustee to distribute
from the Plan Pre-Tax Contributions or vested Employer Matching Contributions,
including earnings or losses thereon, where such amounts result from an
operational error other than a failure of Code Sections 402(g) or 415, or a
failure of the ADP or ACP Tests.

 

 

12.8 Consent to Plan Terms

          An Employee, upon becoming a Participant, and any other person, upon
becoming a Beneficiary or an alternate payee, shall be deemed conclusively for
all purposes hereof to have consented to the terms and conditions of the Plan
and to be bound thereby.

 

 

12.9 Facility of Payment; Uncashed Checks; Recipients Who Cannot Be Located.

          (a) If the Plan Administrator finds that any Participant or
Beneficiary to whom a benefit is payable is unable to care for his affairs
because of physical, mental, or legal incompetence, the Plan Administrator, in
its sole discretion, may cause any payment due to such Participant or
Beneficiary, to be paid to the person deemed by the Plan Administrator to be
maintaining or responsible for the maintenance of such Participant or
Beneficiary. Any such payment will be deemed a payment for the account of such
Participant or Beneficiary and will constitute a complete discharge of the Plan
and the Trust Fund of any liability for such payment.

          (b) If an individual dies before receiving all the payments to be made
or before cashing any or all of the checks representing such payment or
payments, such payments will be made to his Beneficiary or, if there is no
Beneficiary, to his estate.

- 115 -

--------------------------------------------------------------------------------



          (c) If the Trustee is unable to make payment to a Participant or other
person to whom a payment is due under the Plan because it cannot ascertain his
identity or whereabouts after reasonable efforts have been made to identify or
locate him (including a notice of the payment so due mailed to his last known
address as shown on the records of the Employer), such payment and all
subsequent payments otherwise due him will be forfeited and used to reduce
future Contributions to the Plan. Notwithstanding the foregoing, if he (or his
Beneficiary) subsequently makes a claim for such benefits, the forfeited
benefits will be reinstated and payment of the benefits which previously had
been forfeited will be made (without interest) to the party entitled to such
benefits as soon as practicable after such party person makes such a claim.

 

 

12.10 Income Tax Withholding

          Amounts shall be withheld from any payment due under this Plan as
required to conform with applicable income tax laws.

 

 

12.11 Counterparts

          The Plan and the Trust Agreement may be executed in counterparts, each
of which shall constitute one and the same instrument and may be sufficiently
evidenced by any one counterpart.

 

 

12.12 Writings and Electronic Communications

          All notices and other communications with respect to the Plan,
including signatures relating to such documents, may be executed and stored on
paper, electronically or in another medium. Any documentation executed or stored
electronically shall comply with the Electronic Signatures Act. The Plan
Administrator and the Plan’s recordkeeper may use telephonic or electronic media
to satisfy any notice requirements of this Plan, to the extent permitted under
applicable Regulations. In addition, a Participant’s consent to immediate
distribution may be provided through telephonic or electronic means, to the
extent permitted under applicable

- 116 -

--------------------------------------------------------------------------------



Regulations. The Plan Administrator and the Plan’s recordkeeper also may use
telephonic or electronic media to conduct Plan transactions such as enrolling
Participants, making or changing salary reduction elections, electing or
changing investment allocations, applying for Plan loans and other transactions
to the extent permitted under applicable Regulations.

- 117 -

--------------------------------------------------------------------------------



ARTICLE XIII

ADOPTION OF THE PLAN

          Anything herein to the contrary notwithstanding, this amended and
restated Plan is adopted and maintained under the conditions that it is deemed
qualified by the Internal Revenue Service under Code Section 401(a) and that the
Trust hereunder is exempt under Code Section 501(a).

          As evidence of its adoption of the Plan, Quest Diagnostics
Incorporated has caused this instrument to be signed by its authorized officer
this 21st day of December, 2010, effective as of January 1, 2010, except as
otherwise provided herein or as required by law.

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED

 

 

 

By:

/s/ David W. Norgard

 

 

--------------------------------------------------------------------------------

 

Title: Vice President

- 118 -

--------------------------------------------------------------------------------



APPENDIX A

PARTICIPATING EMPLOYERS

The Plan allows employers other than the Corporation to adopt its provisions.
The names (and jurisdictions of organization) of participating employers as of
January 1, 2010 are:

 

AmeriPath Intermediate Holdings, Inc. (DE) 

AmeriPath, Inc. (DE)

AmeriPath 5.01(a) Corporation (TX)

AmeriPath Cincinnati, Inc. (OH)

AmeriPath Cleveland, Inc. (OH)

AmeriPath Consolidated Labs, Inc. (FL)

AmeriPath Florida, LLC (DE)

AmeriPath Hospital Services Florida, LLC (DE)

AmeriPath Indiana, LLC (IN)

AmeriPath, LLC (DE)

AmeriPath Texas, LP

AmeriPath Kentucky, Inc. (KY)

AmeriPath Lubbock 5.01(a) Corporation (TX)

AmeriPath Lubbock Outpatient 5.01(a) Corporation (f/k/a Simpson Pathology
5.01(a) Corporation) (TX)

AmeriPath Marketing USA, Inc (FL)

AmeriPath Michigan, Inc. (MI)

AmeriPath Mississippi, Inc. (MS)

AmeriPath New York, LLC (DE)

AmeriPath North Carolina, Inc. (NC)

AmeriPath Ohio, Inc. (DE)

AmeriPath Youngstown Labs, Inc. (OH)

AmeriPath PAT 5.01(a) Corporation (TX)

AmeriPath Pennsylvania, LLC (PA)

AmeriPath Philadelphia, Inc. (NJ)

AmeriPath San Antonio 5.01(a) Corporation (TX)

AmeriPath SC, Inc. (SC)

AmeriPath Severance 5.01(a) Corporation (TX)

AmeriPath Texarkana 5.01(a) Corporation (TX)

AmeriPath Wisconsin, LLC (WI)

AmeriPath Youngstown, Inc. (OH)

Anatomic Pathology Services, Inc. (OK)

API No. 2, LLC (DE)

Arlington Pathology Association 5.01(a) Corporation (TX)

Dermatopathology Services, Inc. (AL)

DFW 5.01(a) Corporation (TX)

Diagnostic Pathology Management Services, LLC (OK)

Kailash B. Sharma, M.D., Inc. (GA)

NAPA 5.01(a) Corporation (TX)

Nuclear Medicine and Pathology Associates (GA)

Ocmulgee Medical Pathology Association, Inc. (GA)

O’Quinn Medical Pathology Association, LLC (GA)

PCA of Denver, Inc. (TN)

PCA of Nashville, Inc. (TN)

Peter G. Klacsmann, M.D., Inc. (GA)

Sharon G. Daspit, M.D., Inc. (GA)

Shoals Pathology Associates, Inc. (AL)

Strigen, Inc. (UT)

Arizona Pathology Group, Inc. (AZ)

Regional Pathology Consultants, LLC (UT)

Rocky Mountain Pathology, LLC (UT)

TID Acquisition Corp. (DE)

TXAR 5.01(a) Corporation (TX)

A. Bernard Ackerman, M.D. Dermatopathology, PC (NY)

AmeriPath Consulting Pathology Services, P.A. (NC)

AmeriPath Indianapolis, P.C. (IN)

AmeriPath Institute of Urological Pathology, PC (MI), (f/k/a J.J. Humes M.D. and
Assoc.)

AmeriPath Milwaukee, S.C. (WI)

AmeriPath Pittsburgh, P.C. (PA)

Colorado Diagnostic Laboratory, LLC (CO)

Colorado Pathology Consultants, P.C. (CO)

Consulting Pathologists of Pennsylvania, P.C. (PA)

Dermatopathology of Wisconsin, S.C. (WI)

Institute for Dermatopathology, P.C. (PA)

Jill A. Cohen, M.D., Inc. (AZ)

Kilpatrick Pathology, P.A. (NC)

Rose Pathology Associates, P.C. (CO)

Southwest Diagnostic Laboratories, P.C. (CO)

St. Luke’s Pathology Associates, P.A. (KS)

Tulsa Diagnostics, P.C. (OK)

A-1

--------------------------------------------------------------------------------



APPENDIX B

MERGED PLANS:

SPECIAL RULES AND PROTECTED BENEFITS

          Effective as of January 1, 2001, January 1, 2002, January 1, 2003,
January 1, 2005, April 1, 2005, January 1, 2007 and February 22, 2010
respectively, all assets and liabilities of the Chappell-Joyce Pathology
Association, P.A. Profit Sharing Plan, the Pathology Associates, P.S.C.
Retirement Plan, the Reference Pathology Services Profit Sharing 401(k) Plan,
the Anatomic Pathology Associates Retirement Savings Plan, the Pathology
Associates, P.C. Incentive Savings Plan, the Jill A. Cohen, M.D., P.C. 401(k)
Profit Sharing Plan and Trust, the Specialty Laboratories, Inc. 401(k) Profit
Sharing Plan and the Pathology Affiliated Services, Inc. Employees’ 401(k)
Profit Sharing Plan and Trust (each a “Merged Plan”), respectively, were merged
into and made a part of the Prior Plan. Each Employee who was eligible to
participate in a Merged Plan immediately prior to the respective effective date
(the “Merger Date”) of the merger of such Merged Plan into the Prior Plan was
eligible to participate in the Prior Plan on and after that Merger Date. A
Participant’s vested interest in his Account attributable to amounts transferred
to the Prior Plan from a Merged Plan (his “Merged Prior Plan Sub-Account”) on
and after the respective Merger Date will not be less, as a result of such
merger, than his vested interest in his account under the Merged Plan
immediately prior to the respective Merger Date.

          Periods of employment with the sponsor of a Merged Plan prior to that
Merged Plan’s Merger Date which would have constituted eligibility or vesting
service, respectively, under the Plan or the Prior Plan had the service been
rendered after the Merged Plan’s Merger Date shall be considered, under rules
promulgated by the Plan Administrator applied in a uniform and nondiscriminatory
manner, and to the extent permitted by applicable law, eligibility or vesting
service, respectively, under the Plan and the Prior Plan.

B-1

--------------------------------------------------------------------------------



          If a Merged Plan determined Eligibility Service or Vesting Service,
respectively, under an hours counting methodology, then Eligibility Service or
Vesting Service, respectively, shall be determined under rules promulgated by
the Plan Administrator applied in a uniform and nondiscriminatory manner, and to
the extent permitted by applicable law, but not less than that determined under
the methodology, hours counting or elapsed time, whichever results in the
greater Eligibility Service or Vesting Service, respectively.

          Accordingly, notwithstanding any other provision of the Plan or the
Prior Plan to the contrary, a Participant’s service, if any, credited for
eligibility and vesting purposes under a Merged Plan as of the respective Merger
Date is included as Eligibility Service and Years of Vesting Service under the
Plan and the Prior Plan to the extent Eligibility Service and Years of Vesting
Service are credited under the Plan and the Prior Plan.

          The Employee Pre-Tax Contributions Account of a Participant who was a
participant in a Merged Plan that contained a qualified cash or deferred
arrangement also shall hold any amount transferred to this Plan or the Prior
Plan from such Merged Plan representing the balance of such Participant’s
pre-tax contribution account under such Merged Plan and the investment
experience, expenses, distributions and withdrawals attributable to such
account.

          Notwithstanding any other provision of the Plan to the contrary, the
following shall apply with respect to benefits accrued by Employees of
AmeriPath, Inc. and its Affiliates who were participants in the Merged Plans
listed below:

1) Definitions for Purposes of Appendix B

          (a) “Early Retirement Date” means, with respect to a former
participant in the Jill A. Cohen, M.D., P.C. 401(k) Profit Sharing Plan and
Trust Fund, the later of age 55 or the date he completes ten (10) years of
service.

B-2

--------------------------------------------------------------------------------



          (b) “Prior Company Contributions” means the prior company
contributions attributable to assets transferred to the Prior Plan from the
Anatomic Pathology Associates Retirement Savings Plan.

          (c) “Prior Employer Discretionary Contributions” means the prior
Employer Discretionary Contributions attributable to assets transferred to the
Prior Plan from the Pathology Associates, P.C. Incentive Savings Plan.

          (d) “Prior Employer Matching Contributions” means the prior Employer
Matching Contributions attributable to assets transferred to the Plan from the
Pathology Affiliated Services, Inc. Employees’ 401(k) Profit Sharing Plan and
Trust.

          (e) “Prior Safe Harbor Nonelective Contribution” means any safe harbor
nonelective employer contribution which was made under the terms of the Jill A.
Cohen, M.D., P.C. 401(k) Profit Sharing Plan and Trust Fund and transferred to
the Prior Plan on or after January 1, 2007.

          (f) “Prior Specialty Laboratories Contribution” means any matching or
employer nonelective contribution which was made under the terms of the
Specialty Laboratories, Inc. 401(k) Profit Sharing Plan and transferred to the
Prior Plan on or after January 1, 2007.

2) Vesting in Employer Contributions

          (a) A former participant in the Jill A. Cohen, M.D., P.C. 401(k)
Profit Sharing Plan and Trust Fund at all times shall have a 100% vested
percentage in his Prior Employer Safe Harbor Nonelective Contributions.

          (b) A former participant in the Anatomic Pathology Associates
Retirement Savings Plan at all times shall have a 100% vested interest in his
Prior Company Contributions.

          (c) A former participant in the Pathology Associates, P.C. Incentive
Savings Plan or the Pathology Affiliated Services, Inc. Employees’ 401(k) Profit
Sharing Plan and Trust shall

B-3

--------------------------------------------------------------------------------



have his vested interest in his Prior Employer Discretionary Contributions or
his Prior Employer Matching Contributions, respectively, determined in
accordance with the following schedule:

 

 

 

Years of Vesting Service

 

Vested Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 2 years

 

0%

2 but less than 3 years

 

20%

3 but less than 4 years

 

40%

4 but less than 5 years

 

60%

5 but less than 6 years

 

80%

6 or more years

 

100%

          (c) A former participant in the Specialty Laboratories, Inc. 401(k)
Profit Sharing Plan who had completed three (3) or more years of vesting service
under such plan as of December 31, 2006 and who enrolls in the Plan or the Prior
Plan on or after January 1, 2007, at all times shall have a 100% vested interest
in his Prior Specialty Laboratories Contributions.

          (d) Subject to the foregoing, a former participant in the Specialty
Laboratories, Inc. 401(k) Profit Sharing Plan, who had not completed three (3)
or more years of vesting service under such plan as of December 31, 2006 or who
had completed three (3) or more years of vesting service under such plan as of
December 31, 2006, but does not enroll in the Plan or the Prior Plan on or after
January 1, 2007, shall have his vested interest in his Prior Specialty
Laboratories Contributions determined in accordance with the following schedule:

 

 

 

Years of Vesting Service

 

Vested Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 1 year

 

0%

1 but less than 2 years

 

20%

2 but less than 3 years

 

40%

3 but less than 4 years

 

60%

4 but less than 5 years

 

80%

5 or more years

 

100%

          (e) Notwithstanding the foregoing, if a Participant is employed by an
Employer or an Affiliate on his Normal Retirement Date, his Early Retirement
Date, the date of determination of his Total and Permanent Disability or the
date he dies, he shall be 100% vested in his Prior

B-4

--------------------------------------------------------------------------------



Employer Discretionary Contributions and his Prior Employer Matching
Contributions respectively.

3) In-Service Withdrawals

          A former Participant in the Pathology Associates, P.C. Incentive
Savings Plan who is employed by an Employer or an Affiliate may elect, subject
to the limitations and conditions of Section 6.3, to make a cash withdrawal or,
if the Participant’s Account is subject to the annuity provisions of Appendix D,
a withdrawal through the purchase of a Qualified Joint and Survivor Annuity or a
Single Life Annuity (both as described in Appendix D) of amounts that have been
credited to his Prior Employer Discretionary Contributions for at least two (2)
years.

4) Loans

          Notwithstanding any other provision of the Plan to the contrary, loans
as described in Section 6.1 will be available to a former participant of the
Pathology Associates, P.C. Incentive Savings Plan from his Prior Employer
Discretionary Contributions. However, loans will not be available to a former
participant of the Anatomic Pathology Associates Retirement Savings Plan from
his Prior Company Contributions.

B-5

--------------------------------------------------------------------------------



APPENDIX C

TRANSFERRED SUB-ACCOUNTS

          In the case of a participant in The Profit Sharing Plan of Quest
Diagnostics Incorporated whose account is transferred to this Plan, all
applicable sub-accounts of such individual under The Profit Sharing Plan of
Quest Diagnostics Incorporated generally shall continue to be maintained under
this Plan. Such sub-accounts may include, but are not limited to, the following:

 

 

 

 

(a)

Advance Medical Plan Sub-Account;

 

 

 

 

(b)

AML-East Plan Sub-Account;

 

 

 

 

(c)

AML-West Plan Sub-Account;

 

 

 

 

(d)

CBCLS Employer Contribution Sub-Account;

 

 

 

 

(e)

CDS Plan Sub-Account;

 

 

 

 

(f)

Corning Stock Fund Sub-Account;

 

 

 

 

(g)

Covance Stock Fund Sub-Account;

 

 

 

 

(h)

CPF Money Purchase Pension Plan Sub-Account;

 

 

 

 

(i)

CPF Pension Plan Sub-Account;

 

 

 

 

(j)

CPF Savings Plan Sub-Account;

 

 

 

 

(k)

Damon Plan Sub-Account;

 

 

 

 

(l)

DeYor Plan Sub-Account;

 

 

 

 

(m)

Employee After-Tax Sub-Account;

 

 

 

 

(n)

Employee Pre-Tax Catch-Up Sub-Account;

 

 

 

 

(o)

Employee Regular Pre-Tax Sub-Account;

 

 

 

 

(p)

Employer Matching Sub-Account;

 

 

 

 

(q)

Quest Stock Matching Sub-Account;

 

 

 

 

(r)

ESOP Diversification Sub-Account;

 

 

 

 

(s)

LabOne (k) Plan Sub-Account;

 

 

 

 

(t)

LabOne Pension Plan Sub-Account;

 

 

 

 

(u)

LabPortal Plan Sub-Account;

 

 

 

 

(v)

Maryland Medical Laboratory Plan Sub-Account;

 

 

 

 

(w)

MedPlus Plan Sub-Account;

C-1

--------------------------------------------------------------------------------




 

 

 

 

(x)

MetWest Plan Sub-Account;

 

 

 

 

(y)

Money Purchase Pension Plan Sub-Account;

 

 

 

 

(z)

Nichols Institute Plan Sub-Account;

 

 

 

 

(aa)

Partnership Sub-Account;

 

 

 

 

(bb)

Podiatric Pathology Laboratories Plan Sub-Account;

 

 

 

 

(cc)

Post-1999 Cash Match Sub-Account;

 

 

 

 

(dd)

Post 1999 Stock Match Sub-Account;

 

 

 

 

(ee)

Pre-1999 Cash Match Sub-Account;

 

 

 

 

(ff)

Pre-1999 Stock Match Sub-Account;

 

 

 

 

(gg)

Prior Employer Match Sub-Account;

 

 

 

 

(hh)

Prior ESOP Employer Contributions Sub-Account;

 

 

 

 

(ii)

Prior ESOP Quest Stock Sub-Account;

 

 

 

 

(jj)

Prior Focus Plan Match Sub-Account;

 

 

 

 

(kk)

Prior LabOne Money Purchase Pension Plan Sub-Account;

 

 

 

 

(ll)

Prior LabOne Employer Match Sub-Account;

 

 

 

 

(mm)

Prior Plan Employer Contribution Sub-Account;

 

 

 

 

(nn)

Prior Plan Employer Qualified Sub-Account;

 

 

 

 

(oo)

Prior Plan Rollover Sub-Account;

 

 

 

 

(pp)

Prior Profit Sharing Sub-Account;

 

 

 

 

(qq)

Prior Unilab Employer Contribution Sub-Account;

 

 

 

 

(rr)

Qualified Nonelective Contribution Sub-Account;

 

 

 

 

(ss)

Rollover Sub-Account;

 

 

 

 

(tt)

Statlab Plan Sub-Account;

 

 

 

 

(uu)

Unilab Plan Sub-Account;

 

 

 

 

(vv)

Vested Employer Stock Dividend Sub-Account; and

 

 

 

 

(ww)

Vested Money Purchase Pension Plan Dividend Sub-Account.

          All benefits, rights and features that are required to be preserved
with respect to such sub-accounts under Code Section 411(d)(6) shall be
preserved following such transfer including, but not limited to, rights to
in-service withdrawals, rights to annuity or other optional forms of
distribution and the requirement, where applicable, of spousal consent to
distributions, loans or in-service withdrawals.

C-2

--------------------------------------------------------------------------------



APPENDIX D

SPECIAL DISTRIBUTION PROVISIONS

          The provisions of this Appendix D apply to a Participant who has a
portion of his Account attributable to the Money Purchase Pension Plan
Sub-Account or any other sub-account attributable to a money purchase pension
plan as indicated in Appendix B or Appendix C. Such provisions may be waived
through a “Qualified Election” described in paragraph (c) below. The provisions
of this Appendix D apply only to such portion of his Account.

          (b) Automatic and Optional Annuity Requirements. If a Participant has
a Money Purchase Pension Plan Sub-Account or any other sub-account attributable
to a money purchase pension plan as indicated in Appendix B or Appendix C (or
his Account includes assets transferred directly from a plan subject to Code
Section 417), distribution shall be made to him through the purchase of an
annuity contract that provides for payment in one of the following annuity forms
unless he elects a different form of payment available under Section 5.6.

 

 

 

          (1) The “automatic annuity form” for a Participant who is married on
his Benefit Payment Date is a 50% Qualified Joint and Survivor Annuity.

 

 

 

          (2) The “optional annuity form” for a Participant who is married on
his Benefit Payment Date is a 75% Qualified Joint and Survivor Annuity.

 

 

 

          (3) The “automatic annuity form” for a Participant who is not married
on his Benefit Payment Date is a Single Life Annuity.

          His election of any form of payment other than the “automatic annuity
form” shall not be effective unless it is a “qualified election;” provided that
consent of his spouse shall not be required if he elects the optional form of
Qualified Joint and Survivor Annuity.

          (c) Qualified Preretirement Survivor Annuity Requirements. If a
married Participant has a Money Purchase Pension Plan Sub-Account or any other
sub-account attributable to a

D-1

--------------------------------------------------------------------------------



money purchase pension plan as indicated in Appendix B or Appendix C (or his
Account includes assets transferred directly from a plan subject to Code Section
417) dies before his Benefit Payment Date, his spouse shall receive distribution
of the value of his vested interest in such sub-accounts through the purchase of
an annuity contract that provides for payment over the life of the spouse. His
spouse may elect to receive distribution under any one of the other forms of
payment available under Section 5.6 instead of in the Qualified Preretirement
Survivor Annuity form. He may designate a non-spouse Beneficiary to receive
distribution of such sub-accounts only pursuant to a “qualified election” unless
his spouse has previously consented to the naming of such non-spouse Beneficiary
as the sole Beneficiary.

          (d) Qualified Election Procedures.

 

 

 

          (1) No less than seven (7) and no more than 180 days before
distribution of such a Participant’s benefit commences, he and his spouse (if
any) shall be given a written notice to the effect that if he is married on the
date of commencement of payments, benefits will be payable in form of a 50% (or
75%) Qualified Joint and Survivor Annuity under this Appendix unless he, with
the consent of his spouse, elects to the contrary prior to the commencement of
payments. Consent of the spouse is not required for an election if the
Beneficiary is not the spouse. The notice shall describe, in a manner intended
to be understood by him and his spouse, the terms and conditions of the
Qualified Joint and Survivor Annuity, the financial effect of the election of an
optional form or to revoke such an election, and the rights of the spouse to
consent to an election of an optional form. In addition, the notice shall inform
him that he has 30 days to elect whether to have benefits paid in an optional
form described in Section 5.6 in lieu of the automatic form provided for in
paragraph (b) above.

D-2

--------------------------------------------------------------------------------




 

 

 

 

          (2) A Participant who desires to have his benefit under this Appendix
D paid under one of the options provided in Section 5.6 shall make such an
election through an Appropriate Request. His election to receive his retirement
benefit under any of the options provided in Section 5.6 may be revoked by him
at any time, and any number of times, during the 180-day period ending on the
day his benefit payments commence. After retirement benefit payments have
commenced, no elections or revocations of an optional method of distribution
will be permitted under any circumstances.

 

 

 

 

          (3) The date payment of his benefit is to commence for a distribution
in a form other than the 50% (or 75%) Qualified Joint and Survivor Annuity under
this Appendix may be less than 30 days after receipt of the written notice
described above if:

 

 

 

 

 

          (A) he has been provided with information that clearly indicates that
he has at least 30 days to consider whether to waive the 50% (or 75%) Qualified
Joint and Survivor Annuity, and elects (with written consent of his spouse, if
necessary) another form of distribution;

 

 

 

 

 

          (B) he is permitted to revoke any affirmative distribution election at
least until the Benefit Payment Date or, if later, at any time prior to the
expiration of the seven (7) day period that begins the day after he is provided
the explanation of the 50% (or 75%) Qualified Joint and Survivor Annuity; and

 

 

 

 

 

          (C) the date payment of his benefit is to commence is a date after the
date that the written notice was provided to him.

          (e) Notwithstanding any provision of this Plan to the contrary, to the
extent that any optional form of benefit under this Plan permits a distribution
prior to the Participant’s retirement, death, Total and Permanent Disability, or
Severance from Service Date, and prior to

D-3

--------------------------------------------------------------------------------



Plan termination, the optional form of benefit is not available with respect to
his Money Purchase Pension Plan Sub-Account or any other sub-account
attributable to a money purchase pension plan as indicated in Appendix B or
Appendix C (or the portion of his Account that includes assets transferred
directly from a plan subject to Code Section 417), other than any portion of
those assets and liabilities attributable to after-tax voluntary Employee
contributions or to a direct or indirect rollover contribution.

          (f) For purposes of this Appendix D, the following terms have the
following meanings:

 

 

 

 

          (1) “Qualified Joint and Survivor Annuity” means an immediate annuity
payable at earliest retirement age under the Plan, as defined in Regulations
under Code Section 401(a)(11), that is payable for the life of a Participant
with a survivor annuity payable for the life of his spouse that is equal to at
least 50% but no more than 100% of the amount of the annuity payable during the
joint lives of him and his spouse. No survivor annuity shall be payable to his
spouse under a Qualified Joint and Survivor Annuity if such spouse is not the
same spouse to whom he was married on his Benefit Payment Date.

 

 

 

 

          (2) “Qualified Pre-Retirement Survivor Annuity” means an annuity
payable for the life of a Participant’s surviving spouse upon his death prior to
his Benefit Payment Date.

 

 

 

 

          (3) “Benefit Payment Date” means:

 

 

 

 

 

          (A) the first day of the first period for which an amount is payable
as an annuity, as described in Code Section 417(f)(2)(A)(i);

D-4

--------------------------------------------------------------------------------




 

 

 

 

 

          (B) in the case of a benefit not payable in the form of an annuity,
the starting date for the Qualified Joint and Survivor Annuity that is payable
under the Plan at the same time and form as the benefit that is not payable as
an annuity;

 

 

 

 

 

          (C) in the case of an amount payable under a retroactive annuity
starting date, the annuity starting date; or

 

 

 

 

 

          (D) the date of the purchase of an irrevocable commitment from an
insurer to pay the benefits due under the Plan.

D-5

--------------------------------------------------------------------------------



APPENDIX E

AMERISAVE RULES AND DEFINITIONS

A. The following definitions applied to the Prior Plan, and may need to be
referenced in the current administration of the Plan.

 

 

 

Hour of Service – Prior to January 1, 2009:

 

 

 

          (1) each hour for which an Employee is directly or indirectly
compensated or entitled to compensation by the Employer for the performance of
duties (these hours to be credited to the Employee for the computation period in
which the duties are performed);

 

 

 

          (4) each hour for which an Employee is directly or indirectly
compensated or entitled to compensation by the Employer (irrespective of whether
the employment relationship has terminated) for reasons other than performance
of duties (such as vacation, holidays, sickness, jury duty, disability, lay-off,
military duty or leave of absence) during the applicable computation period
(these hours will be calculated and credited pursuant to Regulation
§2530.200b-2, incorporated herein by reference); and

 

 

 

          (5) each hour for which back pay is awarded or agreed to by the
Employer without regard to mitigation of damages (these hours to be credited to
the Employee for the computation period(s) to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made).

 

 

 

          The same Hours of Service shall not be credited both under (1) or (2),
as the case may be, and under (3).

 

 

 

          Notwithstanding the above: (A) no more than 501 Hours of Service are
required to be credited to an Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period); (B) an hour for which an Employee is
directly or indirectly paid, or

E-1

--------------------------------------------------------------------------------




 

 

 

entitled to payment, on account of a period during which no duties are performed
is not required to be credited to the Employee if such payment is made or due
under a plan maintained solely for the purpose of complying with applicable
worker’s compensation, or unemployment compensation or disability insurance
laws; and (C) Hours of Service are not required to be credited for a payment
which solely reimburses an Employee for medical or medically-related expenses
incurred by the Employee.

 

 

 

          For purposes of this definition, a payment shall be deemed to be made
by or due from the Employer regardless of whether such payment is made by or due
from the Employer directly or indirectly through, among others, a trust fund or
insurer to which the Employer contributes or pays premiums, and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate.

 

 

 

          A period of Qualified Military Service shall be included with Hours of
Service to the extent it has not already been credited. For purposes of
crediting Hours of Service during a period of Qualified Military Service, an
Hour of Service shall be credited for each hour such Employee would normally
have been scheduled to work for the Employer or an Affiliate during such period.

 

 

 

          Notwithstanding the preceding provisions of this definition, if an
Employer does not maintain records that accurately reflect actual Hours of
Service creditable to an Employee hereunder, such Employee will be credited with
45 Hours of Service for each week he performs at least one Hour of Service.

E-2

--------------------------------------------------------------------------------




 

 

 

          For purposes of this definition, Hours of Service will be credited for
employment with nonparticipating Affiliates for eligibility and vesting
purposes. The provisions of Regulation §§2530.200b-2(b) and (c) are incorporated
herein by reference.

 

 

 

One-Year Break in Service – Prior to January 1, 2009:

 

 

 

          (1) A 12-consecutive month computation period (as defined under the
definition of a Year of Vesting Service) in which the Employee does not complete
at least 501 Hours of Service.

          (g) (2) Any period of unpaid leave pursuant to the Family and Medical
Leave Act of 1993 or certain circumstances related to the Qualified Military
Service of a family member shall not be treated or counted toward a One-Year
Break in Service.

 

 

 

          (3) Solely for determining whether a One-Year Break in Service has
occurred in a computation period for participation and vesting purposes, an
individual who is absent from work for maternity or paternity reasons or for
Qualified Military Service will receive credit for the Hours of Service which
would otherwise have been credited to such individual. In the event these hours
cannot be determined, eight (8) Hours of Service per day will be used. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence: (A) by reason of the pregnancy of the individual; (B)
by reason of the birth of a child of the individual; (C) by reason of the
placement of a child with the individual in connection with the adoption of the
child by such individual; or (D) for purposes of caring for the child for a
period beginning immediately following such birth or placement. However, in no
event will the hours treated as Hours of Service under this paragraph by reason
of any absence from work for maternity or paternity reasons exceed 501 hours.
The Hours of Service credited under this paragraph will be

E-3

--------------------------------------------------------------------------------




 

 

 

credited: (i) in the computation period in which the absence begins if the
crediting is necessary to prevent a One-Year Break in Service in that period; or
(ii) in all other cases, in the following computation period.

 

 

B. The following rules apply with respect to the conversion from an hours of
service method to an elapsed time method that became effective on January 1,
2009, and may need to be referenced in the current administration of the Plan:

 

 

 

          (1) The Prior Plan determined Vesting Service under an Hours of
Service counting methodology. If a Participant was participating in the Prior
Plan during the Plan Year beginning January 1, 2008, had at least 1,000 Hours of
Service for vesting purposes during the Plan Year beginning January 1, 2008 and
also had a Year of Vesting Service (under the elapsed time method) with respect
to the year beginning on the anniversary of his Employment Commencement Date
occurring in 2008, such Participant shall be credited with two Years of Vesting
Service for the period from January 1, 2008 through the anniversary of his
Employment Commencement Date occurring in 2009.

 

 

 

          (2) The Prior Plan determined Eligibility Service under an elapsed
time methodology. Accordingly, there is no change in the calculation of
Eligibility Service arising from the amendment and restatement of the Prior Plan
into the Plan.

E-4

--------------------------------------------------------------------------------